 OHIO PUBLIC INTEREST CAMPAIGN281Ohio Public Interest Campaign and Mark Kaiser.Case 8-CA-1707318 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, AND STEPHENSOn 31 May 1985 Administrative Law JudgeRobert G. Romano issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed a brief inresponse to the General Counsel's exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order.We agree with the judge that the Board shoulddecline to assert jurisdiction in this particular pro-ceeding. In dismissing the complaint, however, wedo not adopt his decision to the extent that it canbe read to indicate that the nature of the Respond-ent's activity, i.e— the fact that it is a nonprofit cor-poration engaged in consumer lobbying, is a basisfor declining to assert jurisdiction.i The Board hastaken the position that it "will no longer distinguishbetween profit and nonprofit organizations for ju-risdictional purposes," Lighthouse for the Blind ofHouston, 244 NLRB 1144, 1145 (1979), and that"the only basis for declining jurisdiction over acharitable organization is a finding that its activitiesdo not have a sufficient impact on interstate com-merce to warrant the exercise of the Board's juris-diction." St. Aloysius Home, 224 NLRB 1344, 1345(1976). See also Long Stretch Youth Home, 280NLRB 678 (1986). Although the Respondent is nota "charitable" organization, it is a nonprofit organi-zation, and the same standard is applicable to it.Applying that standard, we are satisfied that onthe record the operations of the Respondent havenot been shown to have such an impact on com-merce as to warrant our assertion of jurisdiction inthis particular case. In this regard, we emphasizethat the nature of the Respondent's operations andits impact appear to be almost, if not exclusively,limited to matters concerning issues of public con-cern affecting Ohio residents and without a generalimpact on interstate commerce. Accordingly, and1 Chairman Dotson would decline to exercise jurisdiction over non-profit, charitable institutions except when a particular class of these insti-tutions has a substantial, demonstrated impact on interstate commerce.See his dissenting opinions in Salvation Army of Massachusetts, 271 NLRB195 (1984), and Alan Short Center, 267 NLRB 886 (1983). He finds thesame standard applicable here and agrees that the Board should not assertjurisdiction See also the dissenting opinion in Imperial House Condomini-um, 279 NLRB 1225 (1986).because we have not previously asserted jurisdic-tion over this class of employers,2 we decline toassert jurisdiction herein.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.2 Member Johansen notes that the Board asserted jurisdiction in OhioState Legal Services Assn, 239 NLRB 594 (1978), over an entity that, interaim, engaged in lobbyingMary G Balazs, Esq., for the General Counsel.Frank P. Giaimo, Esq. (Gaines & Stern), of Cleveland,Ohio, for the Respondent Employer.DECISIONSTATEMENT OF THE CASEROBERT G. ROMANO, Administrative Law Judge. Thismatter was heard before me on 16 and 17 August 1984.1The charge in Case 8-CA-17073 was filed on 4 October1983 against Ohio Public Interest Campaign (OPIC, orRespondent Employer) by Mark Kaiser, an individualcharging party (Kaiser). Complaint thereon issued on 30November 1983. The complaint alleges that by certain ofits supervisors and agents Respondent Employer has un-lawfully interrogated employees, on three occasions inSeptember 1983, in violation of Section 8(a)(1) of theAct; and on two occasions in late September 1983 issueddiscriminatory warnings to Kaiser, and on 4 October1983 discriminatorily discharged Kaiser, all in violationof Section 8(a)(3) and (1) of the Act. In addition to issuespresented by Employer's denial of commission of any ofthe above-alleged unfair labor practices, Employer's con-test of Board jurisdiction over it as an Employer en-gaged in, or affecting commerce is a major and thresholdissue in this case.On the entire record, from my observation of the de-meanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondentabout 9 October, I make the followingFINDINGS OF FACTI. JURISDICTIONA. Background1. Complaint and answerThe complaint alleges and Respondent by answer filed9 December 1983, as amended at hearing, admits thatOPIC is a nonprofit Ohio corporation with an office andplace of business in Cleveland, Ohio; that OPIC is en-gaged in providing consumer lobby services to Ohioconsumers; that OPIC annually, in the course and con-duct of its business operations had derived gross reve-nues in excess of $1 million; and that OPIC has received1 All dates are in 1984 unless otherwise stated284 NLRB No. 31 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgoods and services valued in excess of $36,000 directlyfrom points located outside the State of Ohio. The com-plaint further alleges, and Employer nonetheless contin-ues to deny that OPIC is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Factsa. Origin and developmentIra Arlook is executive director of OPIC, and he hasheld that position since Respondent's incorporation inJuly 1976. As executive director, Arlook has day-to-dayresponsibility for the entire operation. Final authority inOPIC, however, resides in its board of directors ofwhich Arlook is a member and chairperson. Arlook hasgenerally described OPIC, a nonprofit corporation, as acitizen's political organization, engaging in a range of ac-tivities that focus on economic, public health, and envi-ronmental issues, which are important to the organiza-tion. However an underlying basic purpose of OPIC isalso to make it possible, broadly for everyone, but par-ticularly for low- and moderate-income individuals toparticipate in economic and political decisions.Arlook has explained the origin of OPIC. In latespring and early summer 1975, Arlook began a series ofcommunications with organizational leaders of unionsand with senior citizens, neighborhood, environmental,and minority groups about a perceived need for a coali-tion organization on such issues as corporate responsibil-ities with regard to plant closings; fairness in tax struc-ture and systems; a range of energy issues (including de-control of natural gas, utility regulation, and the impactof energy and utility prices on utilities); and the effect oftoxic substances and hazardous wastes on the lives of in-dividuals in their jobs and communities. An initial officewas opened in Cleveland, Ohio, in early 1976, with threeto four area offices being opened in the first year. Ac-cording to Arlook, OPIC presently conducts its oper-ations in all of the major metropolitan areas, and in somerural areas, in the State of Ohio. The record revealsOPIC currently has such offices in Cleveland, and areaoffices in Akrdn-Canton, Warren-Youngstown, Dayton,Cincinnati, Toledo, Columbus; and an Appalachian officeat Athens, Ohio.OPIC's 1976 charter and its amendments in 1982 and1984 have been placed in evidence by Respondent. Overthe years OPIC's operations have grown from the pointof being a small organization, able to address but oneissue, to an ability to handle two or three issues in theState, both well, and at the same time. OPIC's twiceamended charter supports a fmding that OPIC passedfrom an informational and educational organization of es-sentially public education generally, and initially specifi-cally addressing plant closing and industrial job lossissues•but with a then disavowal of any intended corpo-rate participation or intervention in any political cam-paign on behalf of, or in opposition to, any candidate forpublic office•to, in 1982, charter addressment of thatsubject and other specific issues of tax reform, energy,and toxic substance issues, as well as then becoming gen-erally involved in related electoral work, research, andpolicy information, and grass roots lobbying. The mostrecent 1984 charter amendments, as summarized byArlook, were designed so that OPIC would not be limit-ed in any way concerning the scope of activities it couldengage in, including more recently, inter alia, a range offarm foreclosure issues that Arlook described as havingcome up as a result of recent tightening of farm creditsystems.During the initial period of 1976 through 1980-1981,individuals joined as a member of other organizationsthrough representatives of those organizations but withOPIC encouraging individual membership in OPIC. Asthe organization developed, and particularly as OPIC'scanvass operation began to grow, at one point in 1981growing very rapidly, OPIC's expanding canvass staffcame in contact more and more with unaffiliated individ-uals, to the point where OPIC's own individual member-ship has now grown very substantial directly through thecanvass operations.b. OPIC's declared purposes, directorship, andmembership as evidenced by current charter andbylawsOPIC's articles of incorporation were originally de-clared by Ira Arlook (and two other incorporators) on19 July 1976, and certified by the State of Ohio on 30July 1976. They were certified amended on 12 October1982, and as further and last certified amended on 4 May1984, insofar as pertinent, currently provide:THIRD: The purposes for which the corporationis formed are to promote social welfare by the fol-lowing means:A.Promoting cooperation and understanding be-tween and among all citizens of Ohio, with specialemphasis on low and moderate income people, byaddressing issues of common concern in a collec-tive, democratic, and peaceful manner;B.Exploring ways and means, voluntary andgovernmental, for solving problems and meetinghuman needs,C.Promoting philanthropy throughi.assisting citizens in resisting and overcomingcommunity deterioration,ii.increasing community cohesion,relieving the poor, distressed, and indigent,iv.educating citizens and communities to indi-vidual rights and responsibilities,v.fighting of racial, religious, and sexual dis-crimination in any form.FOURTH: The corporation shall have one or moreclasses of members, with such voting rights as maybe provided in the regulations, who shall select themembers of the Board of Trustees.OPIC's bylaws (encompassing aforementioned regula-tions) as last amended on 19 April 1984 insofar as addi-tionally pertinent on corporate purposes provides, in arti-cle I, OHIO PUBLIC INTEREST CAMPAIGN283Section 1.01 . . . .As such, no part of its net earning shall inure tothe benefit of officers, directors or other privatepersons, except that it is authorized and empoweredto pay reasonable compensation for services ren-dered and otherwise to make payments and distribu-tions in furtherance of its informational and educa-tion purposes; and (c) [sic] it shall take only actionspermitted an organization exempt from taxationunder section 501(c)(4) of the Internal RevenueCode and pertinent Income Tax Regulations, asamended and as they may be amended.The bylaws presently make provision for three classesof members, viz, organizational, regular, and major sup-porting members. Any organization supporting OPIC'spurposes and goals qualifies organizational membershipon election by board of directors and payment of currentdues. Organizational members elect 20 percent of theboard of directors; vote on such matters as the board ofdirectors provide; and are to advise the board of direc-tors on OPIC's programs and policies. Individuals whosupport OPIC also qualify for membership on signing astatement to that effect and paying current dues. They,as regular members, elect 20 percent of the board of di-rectors and have similar voting and advice rights. Majorsupporting members are regular members and representa-tives of organizational members who, on a continuingbasis, contribute extraordinary services to OPIC andwho are certified (and decertified) by a vote of two-thirds of the board of directors. Included are thosegiving OPIC extraordinary fmancial assistance, which isdefmed as a contribution of $500 in cash, securities,goods, or services; or giving OPIC qualifying "Other ex-traordinary services," the latter essentially meaning con-tribution of time and talent, in case of nonstaff memberssubstantially beyond what is normally expected of regu-lar members. In case of OPIC employees and consultantsthe same means essentially contribution of extraordinaryexpertise, effort, or at compensation substantially belowmarket value. Major supporting members elect 60 per-cent of the board of directors (no more than half ofwhom shall be employees of, or otherwise compensatedfor services by OPIC); and such members have the samevoting and advice rights. Voting of members on direc-tors is within their separate classes. Otherwise, estab-lished clues are normally $100 for organizational mem-bers and $5 for regular members.The bylaws provide for a minimum of 10 directors anda maximum of 30. Presently established is a board of di-rectors consisting of 15 directors. Directors serve 1-yearterms, or until a successor is elected. Nominations are bya director, or by a minimum of 20 members. Campaignor program issues are determined by the board of direc-tors. OPIC's officers consist of a president, who is alsocalled the executive director, a secretary, and a treasurer.The officers are appointed by the board of directors.Bylaw provision would permit additional officers beingcreated and designated by the board of directors.c. OPIC's operational management and employmentstructuresIn addition to Arlook serving as the executive director(president) and chairperson, OPIC's management staff iscomposed of a financial and administrative director, anorganization director (who also functions as energy pro-gram director), and a legislative director (who also func-tions as toxic action project director on the organizingside). There are two appointed regional staff directors,neither of whom is on the board of directors. More re-cently established is a polling research arm that providestechnical services related to electoral activities though itis unclear if there is an established director of thatprogram/function. There is a (noncanvass) fundraisingoperation, which is essentially handled by Arlook, whois responsible for raising funds through foundationgrants. There are organizing and canvass staff directorsat the local level. Beneath the latter are canvass fieldmanagers (who are stipulated supervisors), and finallythe canvassers.The finance director has the day-to-day responsibilityfor paying bills and managing cashflow; and he has astaff of two in addition to himself. Arlook works closelywith the finance director. Arlook thus monitors on a reg-ular basis all expenditures, and monitors income on aweekly basis. Arlook also utilizes charts in his office forongoing correlation of actual to anticipated budget items.Program directors perform background research,produce position papers and fact sheets and they fre-quently brief staff on the campaign issues. There is an or-ganizing staff in each of the offices. The local organizingstaff directors are principally responsible for workingwith a local steering committee made up of individualsand affiliated organization members who meet and dis-cuss matters of (local) direction on campaign issues asdetermined by the board of directors, and developed bygiven program director. It is the local organizing staff'sjob to mform and mobilize others from local neighbor-hoods, organizations, etc., to build local coalitions in sup-port of particular issues, and to also generate grass rootlobbying effort around a demand for enforcement oflocal, state, and national legislation. It is the canvassers'job to educate and marshall public support by visitationat Ohio citizens' homes; and to raise funds to maintainand expand OPIC's effort by solicitation of contributionsfrom Ohio citizens being visited.The organizing staff will speak on determined and re-searched subject of interest issues to all local groups, in-cluding labor unions in an area. Organizers will also re-spond to (toxic dump) site reports, plant explosion, etc.They will investigate the facts, prepare testimony, edu-cate the public, and attempt to get immediate attention toa problem. The organizing staff will also act on theabove matters to stimulate grass root support for pres-sure on Congress to Support an issue in which OPIC isinterested, or to provide evidence of constituency sup-port to congressional members who have already de-clared positions in support of OPIC interest issues.The organizing staff are paid in the salary range of$12,000 to $17,000, based on number of dependents andyears of service, but salary is not keyed to relative re- 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsponsibility. By and large the organizers have substantialexperience in the field of work being done. Arlook hastestified, without contradiction, that with rare exceptionthe organizing staff have BAs or advanced degrees; theyall could be making two to three times more than whatthey are; and they are not doing it for the money Somecanvassers on completion of their college educationalcourses will move on to become organizing staff.Operationally, canvassers are essentially engaged indual purposes of furthering OPIC's public outreach andfundraising. Thus, on the one hand their purpose is tomake the public aware of what OPIC believes to be anissue; to help the public become aware of the relevanceof certain legislation to that issue; and to encourage col-lective citizen action on the issue and the legislation. Thecanvassers knock on doors, provide a support and educa-tional oral statement on the OPIC issue(s) (referred tocolloqually as the "Rap"); may, and frequently do, pro-vide and distribute certain literature on OPIC andissue(s), and broaden the educational program reach po-litically beyond television news and newspaper reports.Canvassers, in the latter regard, thus solicit involvementof citizens at all levels, from encouraging people as indi-viduals and in concert with OPIC, to sign a petition, towrite letters and cards, and to make other statements insupport of OPIC's position on an issue; to make phonecalls directly to their representatives or to man a phonebank; to come to meetings, to organize public activities,or to attend a meeting of a delegation from organizationsof citizens who will speak to legal representatives and/orat a related press conference (such as may be calledwhen amassed petition signatures in support of a particu-lar position is to be presented to representation withmedia attention), with purpose to persuade those repre-sentatives that may be wavering, to hold to OPIC'sview, by demonstration that substantial numbers shareOPIC's view; or to meet with legislators of previouslyexpressed different views, to present OPIC's position andargument in support of OPIC's belief of being right onthe merit of an issue, and again show the position beingespoused reflects the view of a majority of the constitu-ency of the representative(s). Canvassers may on occa-sion also serve as catalysts for other organizational ef-forts, e.g., in obtaining through accidental door conver-sation with local TV programmer, an opportunity forOPIC to make TV presentments of its purposes, oper-ations, and activities.Canvassers have to know the issues and be articulate.They are asked to read a great deal of written material,much of which they are tested in writing; and theyengage regularly in role plays, in order to make theircommunication skill the more effective with all types ofcitizenry that may be encountered at the door. The can-vassers also raise funds through specific requests for con-tributions at the doors of those individuals visited.Arlook has testified the canvassers' fundraising functionis crucial to OPIC's continued outreach to the public,and the one is impossible without the other. Canvasserattrition, the canvassers' part in subscriptions for OPICnewspapers, and the matter of canvassers crosstraining,inter alia, in other States, are more conveniently dis-cussed infra.d. Assets, income, and expensesOPIC's fiscal year runs from 1 July of given year to30 June of following year. OPIC's 1983 fiscal year, thusending 30 June 1984, was not available at time of hear-ing, as not then complete, being in final audit process.OPIC has introduced in evidence its 1982 fiscal yearreport ending 30 June 1983, it notably being OPIC's lastannual report prior to filing of the charge. Arlook hasalso testified on certain related subjects in the 1983 fiscalyear report, and on the 1984 projected budget.(1) AssetsOf the total assets of $102,232 depicted by balancesheet of 30 June 1983, the major components are cash onhand ($31,492) and automotive equipment ($40,693).OPIC's current assets as generally described by Arlookappear as modest, viz, some business equipment, somecomputer systems (for keeping track of membership, ac-countings, and for financial planning), some copying ma-chines, about seven to nine suburban vans (essentiallyused in daily field canvas trips), some less than first-classdesks, chairs, and tables, and a significant number ofposters. OPIC has also prepared and published a lot of(researched) reports. Arlook has testified that, althoughOPIC's staff prepares content of the publications, OPICdoes not do its own printing, but rather has heretoforeused two outside printing companies in the printing of itspublications, but one considerably more so than theother. Both printing companies are located in Ohio, andno other evidence was offered concerning their commer-cial operations.(2) The nature of OPIC publicationsOPIC has regularly published a Public Interest Report,a folded single sheet (thus) four-page leaflet, reporting onvaried matters such as gas hikes, survey of candidates onan issue, plant closings, natural gas decontrol, conserva-tion of utility rates, OPIC's position on constructionwork in progress (viz, that the same should not be partof ratepayer's electric bill), toxic substances, and taxreform. OPIC has also published a similar (ordinance andcampaign) Right to Know leaflet, addressed however sin-gularly to its toxic substances overall program, and spe-cifically utilized in support of an ordinance for Cincin-nati, whereby workers and residents in that communitywould be told what toxic substances they were being ex-posed to on the job, and in their community; and withidentification of, and urging public support of a particu-lar candidate who had earlier supported, and AdvancedOPIC's position by introducing such a toxic substance la-beling bill. Arlook has testified that the candidate, andincumbent, had introduced the bill in support of OPIC'sposition, and OPIC earlier realized that unless thatperson ran on the issue, and was reelected, the chancesof the bill being heard, much less voted on, was slim.OPIC devoted a substantial effort in support of a toxicsubstance labeling law for Cincinnati and the candidate.Both were ,successful. Thus, the bill passed in Cincinnati;and at the time of hearing OPIC was supporting' a similarbill that had been introduced in Akron. Arlook has testi- OHIO PUBLIC INTEREST CAMPAIGN285fled that (to date) it has not been a case of an individualcontacting OPIC for support, but rather of OPIC's deci-sion to support a candidate, who was supporting OPIC'spositions on issues. However, OPIC's more recent devel-opment of related charges to be made to individuals forOPIC's (service) actions are discussed infra in connectionwith income and expenses. In above Right to Know leaf-let OPIC identified itself as "a state-wide non-profit, citi-zen research and action organization working to protectthe health and economic security of Ohio consumers."A major program may have its own literature, its ownorganizers, and its own canvass. Thus, OPIC has alsopublished a four-page "TOXIC WATCH" newsletter, ornewspaper informing the public on varied related matters,such as: informing the public that a second city, onenearby Cincinnati, had passed a "Right to Know toxicchemical labeling law on May 8, 1984"; providing a leg-islative update on a Toxic Waste bill; presentment of arequest for grass-roots support in a related letter writingcampaign to state senators and representatives; informa-tion on "Environmental Hotlines"; and an update reporton congressional action and the "Superfund."OPIC has also published a four-page "Citizen Action"newspaper for general public education in other matters,e.g., on energy and jobs, covering. National Ohio publicofficials' support; natural gas positions and current activi-ties thereon, including identification of Ohio congression-al supporters, and nonsupporters; information on voterregistration; a report on oil profits; and prospective ef-fects on jobs, if without certain job content legislation.These newspaper issues were initially published bimonth-ly, but new issues are now being published quarterly.The above publications are variously used: beingmailed to subscribers, discussed infra; an individual issuehanded out by canvassers to people who give moneywhen approached at their home door; used by organizingstaff in their local meetings; and used as part of the pro-gram of broad and ongoing briefing of OPIC's organiz-ing and canvass staff on the various campaign issues.(3) Income and expensesThe fiscal 1982 report, in these pertinent respects, pro-vides:Revenue and Expenses Schedules Year Ended June 30, 1983AmountPer-centContributions-General Canvass Schedule 1Cleveland$359,26425.88Cincinnati239,27817.25Columbus 250,79318.07Toledo138,2669.97Akron208,02415.00Canvass-staff 2,859.21Total Contributions-General Can-vass$1,198,48486.38Contributions-Toxic Action Project Can-vass Schedule 2Cleveland7,134.51Cincinnati17,2501.25Revenue and Expenses Schedules Year Ended June 30, 1983-ContinuedAmountcentColumbus12,36512,365.89Akron8,378.60Total Contributions-Toxic ActionProject Canvass$45,1273.25Grants Schedule 3Industrial States Policy Center74,5185.37Citizen Education Fund35,0002.53Total Grants109,5187.90STATEMENT OF REVENUE AND EXPENSES ANDCHANGES IN FUND BALANCE YEAR ENDED JUNE30, 1983It is apparent therefrom that in fiscal year ending 30June 1983, of the total support and revenue generated,$1,387,359, OPIC's general canvass produced $1,198,384;and another $45,127 was produced through a specificand separate toxic action project canvass, the latter how-ever, only recently having begun in May 1983. Thus,both canvasses uncontestedly generated almost 90 per-AmountPer-centSupport and RevenueContnbutions:General Canvass (Schedule 1) $1,198,48486.38Toxic ActionProject Canvass(Schedule 2)45,1273.25Individuals.   11,533.83Organizations17,2841.25Fees2,111.15Grants (Schedule 3)109,5187.90Sales 382.03Miscellaneous   2920.21Total Support and Revenue1,387,359100.00ExpensesProgram ServicesCharitableNon-Lobbying(Schedule 4). 349,66825.20Electoral (Schedule 5)25,4011.83Legislative (Schedule 6)_609,93743.96Total Program Services985,00670.99Supporting ServicesManagement and general (Schedule 7)105,0337.57Fundraising (Schedule 8)-379,29627.34Total Supporting Services484,32334.91Total Expenses1,469,329105.90(Deficit) Excess of Revenue Over Ex-penses(81,970)(5.90)Fund (Deficit) at Beginning of Year(139,301)Prior Period Adjustment(6,623)Fund (Deficit) at End of Year(227,894) 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcent of OPIC's total support and revenue for the 1982fiscal year ending 30 June 1983. Arlook has testified cre-dibly that canvass contributions are exclusively and liter-ally contributions received by canvassers at the doors ofhomes.Grants amounted to $109,518 or .9 percent, and thenext major revenue source, viz, contributions from orga-nizations (chiefly unions) was $17,284, amounting to 1.5percent of overall support and revenue. Arlook has testi-fied relatedly on background of early operating revenue,that when the OPIC organization started, it had reliedmore heavily on his efforts in obtaining fund grants, andon the contributions of organizations, as the then mainsources for OPIC operating revenue. Arlook further tes-tified that fund grants and organization contributions inamount have remained about the same even to date. Ac-cording to Arlook, however, the canvass contributionstook off in about 1981, when OPIC realized that if a can-vasser raised a quota, the people made more money, andmore canvassers could afford to work for the organiza-tion. In material times canvassers received a salary of$160, for meeting $400 quota (and 50 percent of thatcontributed over $405). Base presently is $180 for meet-ing $459 quota.In more recent years the general canvass had focusedessentially on energy issues. However, in May 1983, anew and separate canvass operation was started, in sever-al cities in Ohio, on a special toxic action project. It thusmay be secondly noted that Arlook's supplementary tes-timony is that since the above 1982 fiscal year report, thetoxic action project canvass has itself grown substantial-ly, to point of Arlook anticipating it would soon balanceout at the general canvass level (of income production).In calendar year 1983 OPIC received contributions from300,000 Ohio households; and Arlook anticipated that incalendar year 1984, contributions would be receivedfrom closer to 400,000 Ohio households. (OPIC moreoften receives petition signatures and forms of supportother than contributions at the doors.) The anticipated(prospective) budget for OPIC's fiscal year 1984 is itselfjust over $2 million.Although there may be some element for confusion inthe record about grants being presently received byOPIC from certain foundations, the 1982 fiscal report isclear that all the grant funds were then received from In-dustrial States Policy Center ($74,518), albeit a partthereof originated from a Catholic charity, and the Citi-zens Education Fund ($35,000), as noted (then) 7.9 per-cent of total support and income. There is no evidenceof OPIC receiving grants from any Federal, state, orlocal governmental unit source.Arlook acknowledged on cross-examination that he isalso a director of a federation of citizen organizations(like OPIC) called Citizen Action. There are 13 official(unnamed) member organizations of Citizen Action, with(apparently) six organizing projects, along with CitizenAction's informal relationships with a few other state-wide organizations. The Industrial States Policy Center(ISPC) at one point in the record is identified by Arlookas being an organization related to OPIC, but one sepa-rately incorporated to fall within the Internal RevenueService (IRS) code 501(c)(3), nonprofit "public char-ities," contributions to which are tax deductible by acontributor. According to Arlook ISPC is a researchpublication and public educational organization, whichexclusively does research on public-educational publica-tions, though it also may make grants to other organiza-tions advancing its own purposes. However, ISPC re-stricts use of its grant money to performance of no elec-toral work, no partisan work, and no substantial amountof lobbying. OPIC, accordingly in turn, restricts the useof funds granted to it by ISPC, to ISPC purposes, exclu-sively; and OPIC makes an appropriate accounting ofthose funds uses.In contrast, however, OPIC has qualified as a nonprof-it 501(c)(4) tax exempt "action" organization, contribu-tions to which are not tax deductible by the contributor,but which in turn then leaves OPIC free to both lobbyand to engage in electoral activity, such as is consistentwith state and Federal law. Arlook has otherwise testi-fied that there is no corporate overlap between OPICand ISPC, though immediately hedging to extent of testi-fying more cautiously that there may be in a technicalsense, which he does not understand. ISPC operates withits own staff in most of the industrial States, though itsprimary emphasis to date has been in Ohio.ISPC has separate offices in Cleveland, but shares asuite of offices there with OPIC. Arlook has also ac-knowledged that if a prospective door contributor on anOPIC canvass wanted a tax deduction for a substantialcontribution (e.g., for a $25 contribution or more), a con-tribution to ISPC would be suggested. That ISPC contri-bution would be forwarded to ISPC. However, if thecontributor wanted lobbying, it would not be done. Al-though Arlook did not know the accounting involved,he also doubted such ISPC contributions were separatedfrom general funds by ISPC and directed back to OPICas such. The IRS by letter of "June 27, 1977" initiallydetermined OPIC qualified as an exempt social welfareorganization under • 501(c)(4); and by (last) letter in evi-dence dated "June 27, 1983," for period ending "6-30-82," the IRS has continued recognition of OPIC as sucha tax exempt organization.In that regard OPIC separately accounts in detail forthe expenditure of its own income, as in 1982 fiscal yearin categories of: (a) CharitableŠNon-Lobbying($349,668-25.2 percent); (b) Electoral Activity ($25,401†1.83 percent); but in the main lobbying, Legislative($609,937-43.96 percent). The remaining expenses are insupporting services (essentially management, general, andfundraising). The money expended on charitable†non-lobbying includes organizational work (but no lobbying),and OPIC's research and public educational outreach.Arlook has otherwise testified that OPIC tries to raise itsmoney in a manner to have maximum amount availableto OPIC to be spent in legislative (lobbying) as a greatdeal of OPIC's work is devoted to working with citycouncils, legislatives, Congress, Ohio representatives; andall pieces of legislature (on OPIC issues) are important.Lobbying for OPIC purposes, however (at least in themain), is not in the traditional sense of working throughregistered lobbyists, but rather is essentially grass-rootslobbying. Thus, canvassers and organizing staff most fre- OHIO PUBLIC INTEREST CAMPAIGN287quently are out in the local community, urging action insupport of, or in opposition to, a particular piece of legis-lation. Issues, however, may take varying amounts ofOPIC's time and resources. Arlook gave as an exampleof a statewide issue, that took OPIC a couple of years ofintensive lobbying all over the State on the issue of utili-ties not charging ratepayers on portion of incompletedplant prior to the plant being on line delivery. OPIC'sapproach on lobbying is having people back home talkto their legislators on an issue; and both organizing staffand canvassers employ a number of techniques to dothat, as earlier noted.Arlook gave as another example OPIC's interest inaiding those of low and moderate income (and others) toweatherize their home, with a range of programs raisedfor low interest, extended pay loans to those with lowand moderate income, and to effect (after work done)combined bills (for usage and weatherizing) being on in-stallment basis lower than prior heating bill. In this in-stance OPIC was successful in obtaining (only) a pilotproject in Cleveland, though with governor adoptionand support; and OPIC views its task is to now marketthat approach elsewhere.Grass-roots lobbying may be directed at the Ohio dele-gations and representatives to Congress. OPIC was re-cently active in a national issue of reauthorization andexpansion of "super fund" cleanup on toxic waste sites.In the latter regard OPIC is involved in coalition withorganizations of similar purpose on a national level, e.g.,the National Campaign Against Toxic Hazards, and simi-larly on other issues, with the First Citizens LaborEnergy Coalition. The only prior energy issue in whichOPIC was heretofore active on the national level was ongas decontrol some 2-3 years earlier, though Arlook en-visioned similar support activity in an anticipated floorfight on a (prospective) national consumer relief act.According to Arlook, income from fees ($2111 infiscal year 1982) are rare and small, and are received forsuch matters as economic, or environmental research, orfor technical electoral assistance, targeting or polling; butthe same are performed only if consistent with OPIC'sprogram and stance on an issue, and for candidates thatOPIC actively supports because of the candidate's stanceon an issue determined important to OPIC.In regard to the above, Arlook has testified that at firstthe charge-back fee did not reflect the real costs, asOPIC had essentially charged only for direct out-of-pocket costs (as for printing for publications used), butdid not at first charge for staff time or overhead. OPIC(eventually) found it had to charge to cover staff timeand overhead. However, OPIC would provide the serv-ice in the first instance only when it concluded its goalswere being served, and its program advanced. ArIooktestified that OPIC was currently performing an econom-ic research project test on certain cost claims in the res-taurant industry for which it was to be paid by theUAW, which was not typical, but served OPIC's goals,and was approved. According to Arlook, OPIC has per-formed work on such projects, from time to time, inthose circumstances. Other individuals/groups seeking itsservice in the pasts when that was not determined thecase, have been regularly refused. The General Counselhas offered no evidence contrary to Arlook's assertionsin this area.Arlook has testified that on occasion OPIC has put alot of people on leave to work in a campaign that theorganization supported. In the toxic substance labelinglaw, earlier noted, in which OPIC devoted a substantialeffort, OPIC charged for some of its costs. OPIC hasalso heretofore managed some campaigns, and hascharged for staff time; has performed polls, and chargedfor the service; but, according to Arlook's uncontestedtestimony, "always only for people we support independ-ently, and not with prior purpose to raise money." How-ever, Arlook has also testified that more recently wherea certain service (targeting for two Dayton candidates)was program related, and thus its income would beexempt, OPIC for the first time did charge an amountfor its service that was less than going rate, but morethan its real costs, and the excess charge over expenseand overhead went to OPIC's general operation funds.The record does not otherwise reveal the amount ofincome generated over expenses, or the frequency withwhich it is anticipated this will occur, though there wasreference to a policy thereon.OPIC, in fiscal year 1982, otherwise reflects salesincome of $382. Arlook explains that OPIC has preparedand published a lot of reports, containing their researchand findings. When other than a single copy of a reportis requested (e.g., bulk copy) a charge may be made, butrarely is. If it is done, it is reflected in sales. Generallyspeaking when that charge was previously made it wasagain made on basis of out-of-pocket costs, e.g., printingcosts. Miscellaneous income ($2920) was at first generat-ed from rummage sales. More recently, and more effec-tively, miscellaneous income is generated by celebrityauctions. Arlook did not believe there was any othersource of revenue. It would appear that annual individ-ual membership primarily arose associatively with can-vass contributions.As may be noted at the end of fiscal year 1982, OPIChad a total deficit of $227,894 up from prior year deficitof $139,301, or an increase in deficit of $81,970 for the1982 fiscal year ending 30 June 1983. Arlook has ac-knowledged OPIC received criticism over its deficit,though it has been readily able to convert short-term in-debtedness to long-term indebtedness, as, according toArlook, OPIC pays its bills, and has a very good creditrating. Arlook, however, acknowledged OPIC has hadto cut its costs and increase revenues. The record doesnot reflect OPIC's current deficit status, if any.3. The subscriptionsSubscriptions to the Citizens Action newspaper (ingeneral canvass) and to the Toxic Watch newspaper (intoxic action canvass) are given out by OPIC to those in-dividuals who give $15 (or more) in contributions at thedoor. (Some of the organizations who support OPIC alsotake subscriptions, but canvass contributors are the mainsubscription source.) Individuals who give less are givena receipt, though Arlook testified a copY of current issueis given at the door to anyone contributing any amount;and he felt likely given to anyone if only otherwise sup- (B)Programservices(A)Total288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDporting the organization, as he has himself done. No evi-dence was offered about the number of subscriptions thatwere in effect in the fiscal year 1982 periodArlook,however, has otherwise testified that in the last month ortwo he was aware that subscriptions to the two newspa-per had risen to approximately 75,000. Although therewere presently more energy (general) canvass subscrip-tions, that was because toxic action was a newer pro-gram; and Arlook anticipated that (toxic watch) newspa-per subscriptions would (again) level off with the CitizenAction newspaper subscriptions, as are their contribu-tions overall. According to Arlook, the ($15) subscrip-tion cost is set by the canvassers on basis of what theyfeel is reasonable to expect to get at the door. Arlook,however, has estimated that more than half of the news-papers that are distributed are unpaid for; and Arlooktestified in other explanation that there is a constant ten-sion to get OPIC's publications out to be read by thepublic, and a necessity for some level of support pay-ment to continue. It is Arlook's testimony that OPIC'scost of printing, postage, computer, and staff time in re-search writing and editing exceeds by far what isbrought in, though no hard figures are directly supplied.Respondent has also presented in evidence OPIC's1982 return of organization exempt from income tax,which is generally supportive of OPIC's other financialstatements hereinabove received. Arlook has testifiedgenerally that publication distributions are not operatedon a profit basis. In the above tax return data for 1982(fiscal year, on gross revenues shown of $1,387,359 func-tional expenses are shown (inter alia) of:(C)Manage-(D)mentFundandraisinggeneralPostage andShipping12,9698,3751,1683,426Printing andPublications.• 14,15311,0437482,363In addition thereto, under (Sec. 43) other expensesthere appear:(C)Total(A)Program mentFundservicesandraising(B)Manage-(D)generalAdvertising13,9558,95105,004Mailing Service6,9664,5974881,881Newsletter16,87411,1371,1814,556Publications1,8691,86900Although that "Return" additionally reflects all compen-sation, pay, benefits, etc., in much more significant totaland as ascribed to program services, management andgeneral, and fundraising, nonetheless there is seeminglyno yardstick effectively presented for an accurate meas-urement of the fiscal 1982 subscription publications reve-nues versus costs, particularly on major factor of related(proportional) staff cost and overhead.Thus, to the extent Arlook's testimony is that OPIC'spublication distributions in fiscal year :1982 were not op-erated on a profit basis in the absence of evidence aboutnumber of subscriptions then distributed, and the limita-tions of other data supplied, in my view, the same is in-sufficient to firmly conclude on the matter. Though onemay suspect that with (both) newspaper subscriptions,most recently (mid-1984) approximately 75,000 subscrip-tions, seemingly with reasonably inferable relation toover $1 million in revenues derived from individual con-tributions of $15 (or more), that nonprofit assertion ofArlook may no longer be so, save in some other intendedsense, viz, that newspapers are not solely (or even still inmajority) distributed on a subscription basis, and/or eventhe more basic argument, that these newsletters and/ornewspapers are not being sold at all in the commercialsense, as OPIC has urged in brief, discussed infra. Hardfacts for clear costs-profit publication relationships aresimply not presented for accurate determinations in thisrecord. However, it otherwise appears that the GeneralCounsel's argument for assertion of jurisdiction on pub-lishing company basis is itself built on general inference,contrary to Employer contention, that there is a com-mercial relationship sufficiently evidenced in contributionrevenue's relation to subscription, which is also to be dis-cussed more fully infra. With regard to newspaper publi-cations, on the one hand, no hard evidence clearly evi-dencing sale of newspaper at the door is presented, e.g.,subscription order being filled out at door, and copy tosubscriber. On the other hand, in regard to even thosenewspapers distributed on nonsubscription basis, CitizenAction newspaper (Nov.-Dec. 1983) in evidence invitessubscription to that newspaper at $15/yr.; and ToxicWatch Newspaper (May-June-July 1984) invites sub-scription to each of the newspapers, respectively at$15/yr. However, I have no hesistancy in concluding allthe publications in their content are wholly oriented inservice to OPIC's chartered purposes. There is no evi-dence presented that OPIC itself subscribes to AP, UPI,or any other national news service. There is no commer-cial advertisement apparent in the publications. There areno syndicated features in the general sense. There is anongoing count made of how, many pieces of literature aredistributed to the community by canvassers.4. Canvass operational management; and canvasserselection, training, attrition, and crosstrainingOPIC employs two regional staff directors who, interalia, have responsibility over OPIC's canvass operations.Don Wolcott is one of the regional staff directors and heis located in the Cleveland office. Wolcott has had 5years of canvassing experience. Wolcott had previouslyworked for organizations apparently similar to OPIC,viz, for a Missouri public interest research group in theState of Missouri; and also for Ohio Public Action Coun-cil in Champlain, Illinois, as a canvasser for about 1 yearand 2 months. Thereafter, in July 1982, Wolcott washired by OPIC as the canvass director for its Clevelandoffice. In 1983, Wolcott was given additional canvass re- OHIO PUBLIC INTEREST CAMPAIGN289sponsibilities outside Cleveland; and he was made a re-gional staff director. Wolcott's present canvass responsi-bilities cover OPIC's offices in Cleveland, Columbus,and Akron, and he shares responsibilities in Toledo.Seemingly the other regional staff director has compara-ble responsibilities, if not in the Toledo office, in the re-maining area offices.Arlook has testified in general regarding the require-ments of canvassers and their training, but essentially leftthe details of canvasser selection, training, and particular-ly of cross-training to Wolcott. Arlook, however, hasalso testified broadly about the general purpose of cross-training as being designed to give promising canvassersan opportunity to have a different experience doing thesame kind of work in a different State; or in a differentplace in the same State; or similarly, doing differentkinds of canvassing, as on a different issue, or on elector-al work; all as a way of increasing peoples' commitment,broadening their outlook, and motivating them, whichare deemed essential elements in the training and devel-opment of good canvassers. Wolcott has additionallynoted that if a canvasser experiences making quota in an-other State, or even elsewhere in the same State, theperson develops more confidence that he or she canmake quota anywhere, on any of the different OPICcampaign issues. In the latter regard, Arlook has testifiedthat the reason for the establishment of a required quotaconcerns both •PLC's educational program outreach tothe public, and lobbying, and (as earlier noted) OPIC'srelated need to raise money to continue those activities.In Arlook's view, the ability of a canvasser to raise quotais a good standard for measuring the canvasser's per-formance, not only in the necessary fundraising, but alsoin the program's outreach to the public, as meeting quotais deemed the best objective indicator of a quality incommunication of OPIC's purposes and positions by thecanvasser to those of the public contacted in their neigh-borhoods. It is apparent from this record that OPICrelies very substantially on canvass-generated income notonly to continue the funding of its outreach programs,but for substantial contributions to organization.Arlook (and/or Wolcott) has confirmed that canvass-ers have been sent out on cross-training, inter alia, to:The Citizens Action Coalition of Indiana; to "9 to 5," acombined national labor organization, and women'smovement (of which Arlook's wife is president), whichdoes related convassing; and to various other organiza-tions (similar to OPIC) in Nebraska, Virginia, New York,and Florida, but not thus far to the (organized) Massa-chusetts Fair Share. According to Arlook, out-of-statetraining is arranged informally with the out-of-state orga-nizations, though, again, he left details of such to laterWolcott exposition. However, Arlook has testified thatOPIC pays for all the work done in Ohio; but in regardto work done by OPIC canvassers, etc., outside Ohio,that is someone else's bill.Arlook has testified generally that affiliated and coali-tion organizations have annual canvass retreats, most ofwhich have heretofore been held in Ohio, but that (atleast) onte canvass conference was held in Pittsburgh,Pennsylvania, at which some 1000 canvassers and direc-tors were in attendance. Wolcott essentially confirmedthe above, but further explained there are also meetingsof canvass directors, usually three to four times a year.Those in attendance plan budgets and talk about cross-training schedules. Travel weeks are at this time set up inadvance. Travel allowed for out-of-state cross-training isusually 3 weeks, but may be less for in-state, e.g., aweek. Housing is provided by staff members, usually bythe canvass directors.According to Wolcott, approximately every thirdweekend, individuals are afforded an opportunity tocross-train, Wolcott otherwise confirming Arlook on thepurposes for the different locations and issues; andadding also, with purpose to break repetition, or toenable the canvasser to observe an issue is a hot issueelsewhere, and to pull that individual further into the or-ganization, while developing them. According to Wol-cott, approximately one-third of staff will cross-train,though usually after the individual has been on staff awhile, and developed some degree of confidence in anability to raise quota locally. Specific requests may bemade by canvassers to cross-train out-of-State, usually incircumstances where the canvasser has a relative livingin the area.Totals on financial records in evidence reveal thattransportation ($69,910) and travel expenses ($28,615) arebroken down between (programs) Charitable†nonlobby-ing, electoral and legislative (lobbying); and also between(supporting services) management and general, and fund-raising, as follows:Chari-Manage-tableElec- Legis-Fund-Nonlob- torallamment,eraisingGeneralbyingTransportation 15,06289931,57311322,263Travel8,7481,10511,4783,1224,162Conferences, conventions, and meetings ($18,749) areseemingly broken down only between program ($12,044),management/general ($1097), and fundraising ($4162).However, there is no clear demarcation provided regard-ing out-of-state transportation or travel expense. If any-thing, the above records, in light of Arlook's testimony,would indicate that canvasser transportation out-of-stateis someone else's bill, or cost, as is (alone) definitivelyshown to be the case in Wolcott's travel out of state inproviding certain services to other organizations, dis-cussed infra, if not that of the individual.There is a canvass director at each of the offices underWolcott's authority. Progression locally is normally fromcanvasser to field manager trainee, to field manager,though some experienced canvassers who do not desireat the time to become a field manager may become asenior canvasser. Progression from field manager, appar-ently accomplished usually after about 1 year, is to can-vass director trainee and then to canvass director. In ad-dition to training and developing the canvass directors, 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWolcott also works with the field managers and helps todevelop and train staff, by briefings and otherwise, local-ly in Cleveland, and as well in the other offices duringhis regular visits. Wolcott thus travels to each office atleast once every 3-4 weeks, and more often in thesummer. Wolcott works very long hours, usually putting50-60 hours a week in at the Cleveland office, alongwith (currently) spending 25 to 30 percent of his timetraveling in visits to the offices, and on other matters,certain of which relates to consultant work for organiza-tion outside the State of Ohio.The number of canvassers employed will vary at givenlocations; but, e.g., at Cleveland, have apparently been ashigh as 35, but have averaged in number from 15 to 20.With regard to the selection and OPIC employment ofcanvassers, Wolcott has testified that OPIC runs classi-fied ads, Sunday through Wednesday, every week underheading of political activist, environmental activist, orcommunity outreach, and with some brief statement ofthe nature of OPIC work. OPIC's work is somewhat sea-sonal, as winter is restrictive of effective canvassing.Attrition in responding applicants, those in initial 2-week training, and otherwise, is very high. Of those re-sponding to the ad and initially scheduling for an inter-view, 30 to 50 percent do not show up for the interview.Although Wolcott will help with interviews, the canvassdirectors perform most of the interviews by far; and thesame takes up an appreciable amount of his or her time.Individuals who do report for the interview are given amuch more detailed exposition of the work, with de-scription of the organization, pay, benefits, a preview ofan initial 10-day training program (with its reading andtest review of files, and/or briefings), and advancementpotentials. If the applicant remains interested and has notrevealed energy flaws or fatal discomfiture at asking formoney, the applicant is next scheduled for an observationday, at which time the applicant goes with a designatedstaff member into the field to observe the work beingdone firsthand. Anywhere from 30 to 75 percent of thoseinterviewed in the offices may come in for an observa-tion day; but only one-half of them will go on to furthertraining. A review of the personal experience of the ob-server is made after the latter's observation of the work;and a decision made at that time to hire, or not. It isonly at this time of hire that the individual goes onOPIC payroll.Wolcott has testified in detail as to the nature of thedaily program of read files, tests, discussions, briefings,canvassings, retraining, alternate style observations,"rap" development, role playings, and regular weeklybriefings by higher staff and outside experts and con-fronting interests, the details of which need not be re-peated, beyond observation and funding that the salientthrust of the overall program is one clearly designed tomake the canvassers who continue, as informed andknowledgeable of issues and organizations as possible,and developed in their skill and technique as a canvasser.In explanation of the high attrition Wolcott has testi-fied that the work, which basically involves talkingabout political issues at home doors, and asking peoplefor money there, is very difficult; and all canvassers en-counter much apathy. The pay is low, and the canvassersthemselves are generally talented people, many with col-lege backgrounds, who can readily make more moneydoing something else; and the rejection at the doors, ifnot sooner, eventually discourages many, who thensimply do not come back.Wolcott has summarized with the Cleveland office asexample, that in the course of a year there were between200 to 250 who appeared for an observation day; butonly about one-half that number stayed for 1 more day;and approximately 65 percent of the (first) number clear-ly did not stay beyond the 2-week training period. InWolcott's 3-year experience at Cleveland, some 300 to350 have gone through the 10-day training program; butin his last 2-year experience he had observed that only 2or 3 canvassers out of 100 will continue in employmentover a year. At any one time 25 to 30 percent of canvasscrews are new (1-2 days), another 15 to 20 percent willstill be within their first 2 weeks of employment, andmost of the remainder of the active canvassers will havebeen employed somewhere between 2 weeks and 3months. Overall, there will be several dozen pass 3-month tenure; but only half that pass 6 months.Generally speaking, field managers are in charge ofrunning the canvass crews in the selected neighborhood,which are rotated, desirably, but not necessarily, on anannual basis. Data and files on neighborhoods are col-lected from census and a variety of other sources;, andthese and schedules of canvassers (after view of priorweek) are reviewed at the start of each week by the can-vass director and/or field managers, in preparation forthat week's work. Logistics of available workers andtransportation are at that time reviewed and settled on.Canvass directors arrange for any required permits. Outin the field, the field managers will make an on-sitesurvey of the neighborhood to be visited; and on return,will make a final review of the "rap" to be presented,which is frequently oriented to the neighborhood to bevisited; and the field manager will then inform the can-vassers how much money is to be asked for in that givenneighborhood ("turn. Dave Williams, canvass directorin Cleveland in material periods, has testified that thereare 2 million people in this area; that they do not go toextremely low income, or people fixed on welfare, butotherwise they visit every kind of neighborhood you canthink of. Although OPIC keeps records of neighbor-hoods visited, canvassers do not rotate (earlier) into aneighborhood because of its (prior) recorded contribu-tion (per hour) average.An individual canvasser will normally be assigned 80houses to visit each night, though a skilled canvasser willnot need that many to make quota. Visiting hours arenormally of 5-hour duration, between 4 to 9 p.m. Fieldmanagers regularly, and canvass directors occasionally,though particularly new canvass directors, will canvassby themselves, if not with observer or retrainee. It is es-sential that a field manager regularly makes quota. Can-vassers routinely canvass individually. When initiallystarting a new canvasser must make an established quotaof $80 in any 1 day in the first week. Thereafter, the can-vasser must make the regular quota as earlier described.If a regular canvasser fails to make quota in 1 week, the OHIO PUBLIC INTEREST CAMPAIGN291canvasser will be put on probation; and the canvassermust make quota the next week, or the canvasser is re-leased. Canvassers on probation are noted in each week'sreview. There are a significant number of terminationsassociated with failure to make quota.Wolcott has testified generally that neither techniquenor knowledge of issue content will carry a canvasserover the long run. The canvasser has to feel good aboutthe work being done, which on other occasions was de-scribed by Wolcott as having some form of commitmentto the work itself, and in that respect, essentially has cor-roborated Arlook thereon.5. Other evidenced organizational relationshipsInsofar as the record reveals, the Hudson Bay Compa-ny (HOC) (apparently) run by one Mark Anderson, ingeneral, helps design and implement (seemingly canvass)programs for organizations like OPIC, in various States.OPIC itself has a contract with HBC under which OPICpays HBC for certain canvass consulting services, viz,for technical consulting services of Anderson on how tobuild OPIC's canvass in Ohio. Wolcott does not receiveany payment from HBC for Wolcott's own work forOPIC. HBC does not pay Arlook for any service. How-ever, HBC has paid Wolcott for certain consultationwork that Wolcott has performed for other organizationsthat are located outside the State of Ohio. Thus Wolcotthas testified that because of his 5-year experience in can-vassing, Wolcott has been heretofore called on to pro-vide certain services for other organizations, in Missouri(e.g., for the Missouri Citizen Labor Coalition, and theMissouri Coalition for the Environment), and elsewheresitnilarly.According to Wolcott, the various arrangements are asfollows. The services that Wolcott has provided theseout-of-state organizations were: participation in organiz-ing and in strategy sessions; provision of assistance in thedesign of issue "rap" to be delivered at home doors, andin the development of literature for campaign issue(s);and he had had direct involvement in the training andsupervision of their canvassers. The out-of-state organiza-tion pays Wolcott directly for Wolcott's travel, and forhis other out-of-pocket expenses. However, the given or-ganization has paid HBC for canvass service consulta-tions (as does OPIC). HBC in turn pays Wolcott, on ap-parently a per diem basis, for Wolcott's time actuallyspent in consulting with these out-of-state organizations,out of the organization's fee previously paid by them re-spectively to HBC for that service.6. Contentions of the parties, analysis, findings, andconclusionsa. General contentionsWith asserted reliance on the holdings of Polish Na-tional Alliance v. NLRB, 322 U.S. 643 (1944); St. AloysiusHome, 224 NLRB 1344 (1976); First Church of Christ Sci-entist, 194 NLRB 1006 (1972); California Medical Assn.,223 NLRB 201 (1976); and Disabled American Veterans,112 NLRB 864 (1955), the General Counsel has essential-ly argued that although OPIC is a nonprofit organiza-tion, and has engaged in political lobbying activity,OPIC is shown herein to have engaged in certain com-mercial publishing activities; and that in light of OPIC'sadmissions otherwise to having had an annual gross reve-nue in excess of $1 million, and its admission to havinghad direct inflow of goods and services of $36,000, theabove business activities of OPIC have effectively placedit within the Board's jurisdiction. In that regard the Gen-eral Counsel has urged that Respondent OPIC effective-ly meet any of the Board's discretionary monetary (pre-sumably gross revenue) standards, but has specificallyargued in brief that OPIC meets the Board's discretion-ary standard of $250,000 for publishing operations, whichstandard it is urged should be applied to OPIC, without,however, specific case authority being cited in support oflatter contention.OPIC has readily acknowledged that the jurisdictionof the Board is as broad as the power of the FederalGovernment under the commerce clause of the Constitu-tion, Polish National Alliance, supra, and with other casescited; and OPIC has as readily conceded that the Boardwith regularity has asserted jurisdiction over nonprofitcharitable organizations providing various services, e.g.,hospitals, nursing homes, job corps centers, daycare cen-ters, and legal services. Respondent nonetheless observesthere are clear exceptions to Board jurisdiction assertion,viz, those imposed by Congress in the Act; those self-im-posed by the Board; and certain limitations operative onthe Board such as have been determined by the SupremeCourt. Thus, OPIC has referred to the congressional ex-clusions of certain entities as employers in Section 2(2),and of certain classes of workers in Section 2(3) of theAct. OPIC has also noted the Board's discretionarystandards, with particular reference to the Board's Rulesand Regulations (other rules), specifically Section 103.3,and generally 29 CFR § 103.1 et seq. (1983). However,OPIC relies principally herein on a claim of applicationof lack of Board jurisdiction under first amendmentguideline limitations as heretofore determined by the Su-preme Court, viz, in NLRB v. Catholic Bishop of Chicago,440 U.S. 490, 499 (1979) (and with reliance on theBoard's subsequent recognition of the latter, FaithCenter-WHCT Channel 18, 261 NLRB 106 (1982)); withcomparative reliance on Supreme Court similar approachin a matter involving other than a religious organization'sfirst amendment guarantees (separation of powers) onMcCullough v. Sociedad National de Marineros de Hondu-ras, 372 U.S. 10 (1963); and in support of its own specificclaim made to a first amendment guarantee status as apolitical action organization comparable to that of the re-ligious organization in Catholic Bishop of Chicago, supra,would rely on holdings of Buckley v. Valeo, 424 U.S. 1(1976); and Village of Schaumberg v. Citizens for a BetterEnvironment, 444 U.S. 620 (1980).Thus, while not denying the facts regarding theamount of its annual gross revenues, nor of its purchasesof goods and services directly in interstate commerce,OPIC essentially contends that on the facts of thisrecord, it is shown indisputably that OPIC is a politicaladvocacy organization; and it thus has argued that underprinciples illucidated in connection with first amendmentclaims in Catholic Bishop of Chicago, supra, it is similarly 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot affirmatively shown herein that Congress has grantedthe Board jurisdiction over political organizations suchas OPIC.To the contrary, OPIC contends an examination of theAct and its legislative history makes it clear that Con-gress simply gave no consideration to Board jurisdictionover political advocacy organizations; and it advancesfurther argument that OPIC's own research has failed toreveal a single case where the Board has asserted juris-diction over a political advocacy organization such asOPIC, an organization whose raison d'etre, is the propa-gation of political opinion. OPIC contends, for example,the Board has not heretofore asserted jurisdiction overeither the Democratic or Republican National Commit-tee, or any of their state affiliates; nor over Americansfor Democratic Action, or Americans for ConservativeAction; nor over Common Cause, or the National Rightto Life Committee, or the National Right to Work Com-mittee.2 Respondent OPIC thus contends that the Boardis without jurisdiction over it as a political advocacy or-ganization; and it urges accordingly that the complaintagainst it should be dismissed. The General Counselcounters with specific assertion that the Board has assert-ed its jurisdiction over an employer in lobbying circum-stances, with reliance on Disabled American Veterans,supra; and basically contends the holding of CatholicBishop of Chicago is inapplicable.In anticipation that the General Counsel was to con-trarily urge on the Board an assertion of jurisdiction onthe basis of OPIC's publications, and though with pass-ing assertion that the Supreme Court in the CatholicBishop of Chicago case, supra, suggested that its decisionin Associated Press v. NLRB, 301 U.S. 103 (1937), turnedon a failure of proof rather than a conclusion of law, 440U.S. at 507, OPIC, in any event, would distinguish theholding of Associated Press as involving a purely com-mercial kind of speech, because there, it is argued, thenonprofit sale of news gathering and distribution servicesof Associated Press was to members engaged in a com-mercial business for profit, in contrast to the contendedpolitically inspired and motivated canvassing being car-ried on by OPIC.2 It is (only) argued in brief that these organizations have existed farlonger and have much larger total revenues and more numerous inter-state contacts than OPIC does. Though it would seem that the existence,and general purpose of many of such organizations are matters of suchcommon knowledge and experience as to be Judicially noticeable in gen-eral, it also appears the specific scope of a given total organization wellmay not be so. See, e.g., Automobile Workers v. Right To Work Founda-tion, 590 F.2d 1139 (D.0 Cir. 1978); and see Automobile Workers v. RightTo Work Foundation, 113 LRRM 3468 (D.C.D C. 1983). Beyond observa-tion that the court also followed a deemed obligatory approach wherethe constitutionality of a statute is drawn into question, to "ascertainwhether a construction of the statute is fairly possible by which the ques-tion may be avoided," it would, in my view, be improvident to drawbroad supporting conclusions as OPIC has urged without specific sup-porting evidence being offered in adversarial proceedings; or such asmight be effected by the Board through applications of its rule proce-dure; and particularly so where the same court has earlier observed thatreconciliation of the fundamental but conflicting causes there involved(albeit under a different statute (LMRDA)), "would have to be made inthe context of the labor relations setting," citing NLRB v. Gissel PackingCo., 395 U S. 575,617-618 (1969).b. Preliminary analysis of general contentionsFirst, to the extent that OPIC would seek to now re-raise broad contention that a newspaper publishing busi-ness may not be covered by the Act because of the pro-tective reach of the first amendment, that argument hasbeen addressed and the contrary definitely resolved here-tofore by the Supreme Court in Associated Press v.NLRB, supra; and see also Okkhoma Press Pub. Co. v.Walling, 327 U.S. 186, 193 (1946), in which the Court, inaddressing such an argument on a similar issue, andciting the Associated Press case, supra, earlier observed,"The Amendment does not forbid this or other regula-tion which ends in no restraint on expression or in anyother evil outlawed by its terms and purposes."With regard to OPIC's arguments, such as may beviewed as resting on the Act's employer and employeeexclusion, Section 2 of the Act, definitions, pertinentlyprovides in part:(2)The term "employer" includes any personacting as an agent of an employer, directly or indi-rectly, but shall not include the United States orany wholly owned Government corporation, or anyFederal Reserve Bank, or any State or political sub-division thereof, or any person subject to the Rail-way Labor Act, as amended from time to time, orany labor organization (other than when acting asan employer), or anyone acting in the capacity ofOfficer or agent of such labor organization. [Thehealth care amendment deletion of July 26, 1974,Public Law 93-360 etc., is omitted.](3)The term "employee" shall include any em-ployee, and shall not be limited to the employees ofa particular employer, unless the Act explicitlystates otherwise, and shall include any individualwhose work has ceased as a consequence of, or inconnection with, any current labor dispute or be-cause of any unfair labor practice, and who has notobtained any other regular and substantially equiva-lent employment, but shall not include any individ-ual employed as an agricultural laborer, or in thedomestic service of any family or person at hishome, or any individual employed by his parent orspouse, or any individual having the status of an in-dependent contractor, or any individual employedas a supervisor, or any individual employed by anemployer subject to the Railway Labor Act, asamended from time to time, or by any other personwho is not an employer as herein defined.Second it is readily concluded that the Act's employerand employee exclusions, in clearly not being inclusiveof OPIC as a claimed nonprofit political action organiza-tion, or OPIC's employees as a class, do not by theirterms of exclusion advance OPIC's position of lack ofBoard jurisdiction, any more than does the varyingextent of Board declination of jurisdiction over certainother businesses by rule, which businesses equally clearlyare of specific nature discernibly other than that ofOPIC, cf. or 103.1 colleges and universities; 103.2 sym-phony orchestras; and horseracing and dogracing indus- OHIO PUBLIC INTEREST CAMPAIGN293tries. Nor it would seem, are the specific characteristicsof any such industries, as therein considered and evaluat-ed, particularly 103.3 (e.g., seasonal business, high degreeof state regulation, and high employee turnover in thehorseracing and dogracing industries) to be deemed de-finitive or controlling on the considerably differentOPIC business issues that are presented herein; and inmy view, particularly so where employee turnover relat-ed to failing to make quota, was a major element inorigination of the union activity herein. The "employee"coverage of Section 2(3) is very broad, with specified ex-clusions not encompassing OPIC's employees. On theother hand OPIC accurately notes there is no specificreference in the above to private political action organi-zations.Section 14(c)(1) referenced therein moreover providesgenerally that:The Board, in its discretion, may, by rule of deci-sion or by published rules adopted pursuant to theAdministrative Procedure Act, decline to assert ju-risdiction over any labor dispute involving any classor category of employers, where, in the opinion ofthe Board, the effect of such labor dispute on com-merce is not sufficiently substantial to warrant theexercise of its jurisdiction: Provided, That theBoard shall not decline to assert jurisdiction overany labor dispute over which it would assert juris-diction under the standards prevailing on August 1,1959.In exercising its discretion by rule, the Board has spokenof limiting an exercise of its fullest jurisdiction to cover-age of "enterprises whose operations have, or at whichlabor dispute would have, a pronounced impact on theflow of interstate commerce." In its establishment ofstandards by rule the Board has otherwise expressed anadherence to broad rule principles that it will cover busi-nesses that, "have a substantial impact on commerce";and, as well, that, "will not result in an unmanageable in-crease on the Board's caseload." Id. OR 103.1-3.It is preliminarily concluded, in light of the Board's(nonspecific standard) jurisdictional approach in Califor-nia Medical Assn., supra, and particularly in light of theparties' full litigation of the nature of OPIC's publica-tions and subscriptions at hearing, and their essentialjoinder on that issue in brief, that it would seem appro-priate in this case to address the issue of applicability ofthe Board's publishing company standards, albeit thesame was not set forth in a specific allegation in thecomplaint.In general, the Board will assert jurisdiction overnewspaper publishing companies that hold membershipin or subscribe to interstate news services, or publish na-tionally syndicated features, or advertise nationally soldproducts, if the gross volume of business of the particularenterprise involved amounts to $200,000 or more perannum, Bel!vale Employing Printers, 122 NLRB 350(1958); and even albeit that a significant amount thereofmay be in revenue received from other source, e.g., jobprinting, cf. Berea Publishing Co., 140 NLRB 516 (1963).The Board will also assert jurisdiction over other typepublishing enterprises, and it has heretofore done so onshowing of the business meeting the Board's established(general) nonretail standard of $50,000 (direct and/or in-direct) inflow, cf. Roberts Press, 188 NLRB 454, 457-458(1971), enfd. 451 F.2d 941 (2d Cir. 1971); and on similarnonretail outflow considerations, cf. Stor-Ad Printers, 131NLRB 556, 557 (1961). See generally Siemons MailingService, 122 NLRB 81, 85 (1958). In an appropriate case,e.g., one with clear showing of such a business meetingretail standard of $500,000 gross revenues, with an evi-denced statutory jurisdictional requirement, the samewould be sufficient for assertion of jurisdiction of a pub-lishing company that also engaged in retail sales. Cf.Mann Products, 128 NLRB 546, 547 (1960), on the appro-priateness of an application of either retail on nonretailstandard to a single-integrated business with both retailand nonretail business aspects. See and compare SquareBinding Co., 146 NLRB 206 (1964).On the underlying reasoning for the Board's prior gen-eral expression of reasonable assurance that an employ-er's retail operation meeting an established $500,000gross revenue retail standard will cover all retail indus-tries tending to have a pronounced impact on commerce,cf. Carolina Supplies & Cement Co., 122 NLRB 88 (1958);and on the requirement nonetheless of a statutory juris-dictional showing in gross revenue standard cases, cf.Catalina Island Sightseeing Lines, 124 NLRB 813, 815(1959). Indeed, in establishing the above basic nonretail,retail, and newspaper publishing standards demarcatingthe discretionary jurisdictional monetary line belowwhich it would decline to assert jurisdiction the Boardearlier opined jurisdiction will be asserted thereby overall unfair labor practices that exert or "which tend toexert a pronounced impact upon commerce." Cf. SiemensMailing Service, supra, 122 NLRB at 84; Carolina Supplies& Cement Co., supra, 122 NLRB at 90; and Bellville Em-ploying Printers, 122 NLRB at 352.OPIC does not itself operate a complete publishinghouse. Although OPIC has regularly researched, au-thored, edited, and laid out its publications in regard totheir content and formats, it has essentially always con-tracted out the printing of the publications to outsideprinting houses. Assuming nonetheless, even in those cir-cumstances, that OPIC may be concluded to be engagedin a business publication of, inter alia, the newslettersand/or newspaper, and that in subscription form andperiod of circulation they may arguably be construed tobe a published newspaper, there is still no evidence of-fered herein that would be sufficient to warrant or sus-tain a finding that OPIC meets any of the other newspa-per publishing business criteria that were coterminouslyestablished by the Board as necessary predicate forBoard assertion of jurisdiction over a newspaper publish-ing business under is established $200,000 gross revenuestandard. Thus, no showing was made of OPIC holdingmembership in or subscribing to any interstate newsservices; nor of it publishing nationally syndicated fea-tures; nor of it advertising nationally sold products. It isaccordingly preliminarily concluded and found that theGeneral Counsel does not prevail to the extent anyurging is to be made for Board assertion of jurisdiction 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon a basis of OPIC's engagement in a newspaper publish-ing business.Assuming also for present purpose, without necessarilyso finding, that OPIC may appropriately be otherwiseviewed as having engaged in a commercial publishingbusiness activity of some other sort over which theBoard would assert its jurisdiction, it is no less apparentfrom the evidence such as is presented above, that thereis, in any event, insufficient evidence presented to sup-port a finding that OPIC has met the Board's nonretailinflow or outflow standard, on any basis. Accordingly,what at best would appear for further review, under anyremaining aspect of an application of an urged estab-lished Board publishing standard, is a consideration ofOPIC's publishing activity meeting a retail standard of$500,000 gross revenues in sales, though with basis for astatutory jurisdictional requirement itself in a requisiteamount appearing present herein.It is next to be observed, however, that there wasagain insufficient defmiteness in the presented evidencethat the amount of OPICs to be argued retail sales, e.g.,revenues generated by the (unspecified) number of sub-scriptions in fiscal year 1982 (and from other source), ac-tually exceeded $500,000. In contrast there was muchgeneral evidence that there were more commonly contri-butions of lesser amount than that to occasion a newspa-per subscription, be it by sale or grant. On the otherhand, it would appear, in light of Arlook's general testi-mony that within the last 2 months (thus in 1984 andbefore hearing) he had observed that subscriptions toboth Citizen Action and Toxic Watch newspapers hadreached 75,000, that OPIC's total in revenues as relatedto ($15) subscriptions do now likely well exceed$500,000, thus seemingly within a timely period for asser-tion of Board jurisdiction, namely, in the year precedinghearing, cf. Aroostock Federation of Farmers, 114 NLRB538, 539 (1955). The jurisdictional issue as presentedherein, however, does not in any event end there. This isso because the parties are in further fundamental disputeboth over whether OPIC is actually engaged in anycommercial publishing, or other commercial activity; andover the nature of OPIC as a political action organiza-tion, and a fundamental effect thereof on the matter ofBoard asertion of jurisdiction over such an organization.In regard to contended commercial activity of thetype it is contended that OPIC has engaged in, the Gen-eral Counsel has advanced reliance on a Board assertionof jurisdiction over a private nonprofit incorporated as-sociation in California Medical Assn., supra, in which itwas determined by the Board that that employer had en-gaged in certain commercial publishing activities inregard to the publication of its medical journal; and theGeneral Counsel would also rely on the Board's asser-tion of jurisdiction similarly over a determined commer-cial publication of a newspaper by a religious organiza-tion where it was urged the newspaper was published ina manner compatible with the views of the religious or-ganization, in First Church of Christ Scientist, supra.OPIC's contra-argument is essentially an assertion thatOPIC does not sell subscriptions to its newsletter ornewspapers, in the commercial sense. OPIC has thusurged in brief to the contrary that fundamentally, "Can-vassers do not sell newsletters or subscriptions, they pro-mote the organizations [sic] political agenda and solicitfinancial, verbal, written and moral support for thatagenda. Individuals who provide the requested supportare sent one or both of the organization's publications[sic] to recognize, reinforce, and, at times, renew thatsupport on another issue." OPIC further contends that itis not even to be viewed as a nonprofit charitable organi-zation, but a political action organization, as has beenrecognized by the IRS.As the General Counsel would have it generallynoted, it has been long held by the Supreme Court thatCongress has empowered the Board to assert jurisdictionover a significant business activity of a nonprofit charita-ble organization, e.g. one conducting an insurance busi-ness, just as well as that of the regular commercial enter-prise, Polish National Alliance, supra, 322 U.S. at 648. InSt. Aloysius Home, supra, 224 NLRB at 1345, a case aris-ing after Congress' deletion in 1974 of the nonprofithealth care exclusion theretofore contained in Section2(2) of the Act, the Board then stated, with applicationto nonprofit charitable, or other (referenced) "worthycause" employers, "Now, the only basis for declining ju-risdiction over a charitable organization is a finding thatits activities do not have a sufficient impact on interstatecommerce to warrant the exercise of the Board's juris-diction." 3In California Medical Assn., 223 NLRB 201, 202(1976), a membership association case relied on by theGeneral Counsel, the Board asserted jurisdiction over theemployer, a nonprofit corporation (CMA) that was en-gaged in scientific and educational activities. Althoughobserving that it had not theretofore established a juris-dictional standard for associations such as CMA, theBoard further concluded that it was unnecessary to do soin that case as CMA's gross income had exceeded anystandard the Board was likely to apply. The facts asfound in that case reveal that of $3 million received indues from its members, $2-1/2 million was forwarded tothe American Medical Association (AMA) for whichservice CMA received $25,000 in income from AMA,which added to the $500,000 in CMA dues income re-tained. In rejecting CMA's claim that it would not effec-tuate the purposes of the Act for the Board to assert ju-risdiction the Board stated, "It is well established thatthe test used by the Board in determining whether toassert jurisdiction over a nonprofit organization is wheth-er it is engaged in activities which are 'commercial in thegenerally accepted sense." The Board specifically foundthat CMA's publication of its monthly medical journalwas a commercial as well as an educational venture, aswas evidenced by the substantial revenue ($230,000) de-rived from advertisements of nationally sold productstherein, and from the sale of subscriptions and reprints3 In that connection, for learned treatise's general observation ofhenceforth entity classification being based on detertruned substantivepurpose, and Board Jurisdictional assertion on the basis of the same juris-dictional standard that applies to the correspondent proprietary organiza-tion, cf Developing Labor Law, 2d ed., Vol. II, Ch. 30, S. 18. Nonprofit,Private Educational and Religious Institutions. OHIO PUBLIC INTEREST CAMPAIGN295(seemingly $115,000),4 thus a total of $345,000 in grossrevenue income was derived from the publication, sale,and distribution of the medical journal alone, to saynothing of related revenues of certain specialized tax and(tape) sale subsidiaries of $159,000 and $14,000 respec-tively. CMA had also received $44,500 in rental feesfrom exhibitors at its annual meeting. The Board alsonoted, inter alia, that the Association had also made sub-stantial expenditures for interstate travel of its membersand staff ($67,900); that it had paid substantial sums ofmoney to firms outside California for its employees' pen-sion plan ($87,541); that it had paid commission fees toout-of-state sales representatives ($31,000) for their solici-tation of journal-subscription services; and that it hadmailing costs ($30,000).The Board further observed that it had much earlierasserted jurisdiction over a similar association in Ameri-can Medical Assn., 39 NLRB 385, 387 (1942). However,there the Board had previously asserted jurisdiction overAMA's medical magazine and pamphlet publishing in-dustry on showings that of AMA's purchases of raw ma-terials (principally paper) valued at $371,494, 90 percenthad been purchased outside the State of Illinois, whereAMA's publishing house was located; and that 90 per-cent of its two paid weekly circulations (viz, Journal cir-culation of 98,002, and Hygeia circulation of 110,000) inturn was shipped out of State.The Board had otherwise also earlier described its ap-proach to an assertion of jurisdiction in connection withcommercial activities of religious organizations, in FirstChurch of Christ case, supra, 194 NLRB at 1008, as, "Al-though it is the Board's general practice to decline juris-diction over nonprofit religious organizations, the Boarddoes assert jurisdiction over those operations of such or-ganizations that are, in the generally accepted sence,commercial in nature," There, the (employer) FirstChurch's contention was that its publishing activities, in-clusive of its publishing a newspaper of daily circulationthroughout the world of 230,000 (with an annual grossincome that exceeded $1 million, and with purchasesacross state lines which exceeded one million), and inmanner compatible with its religious point of view (butone also otherwise with usual newspaper features, includ-ing subscription to interstate news services, syndicatedfeatures, and national advertisements), and its publicationof other religious publications, with worldwide (inclusiveseemingly of nonretail) sales and distribution, and its op-eration of a significant number of apartment buildingsunder a related trust (with gross revenues in excess of$500,000, and with out-of-state purchases approximately$50,000 annually), were not commercial enterprises es-sentially on the basis of its religious motive in engagingin such activities. The Board, however, noted with astated reliance on Board earlier holding in Sunday SchoolBoard of the Southern Baptist Convention, 92 NLRB 801(1950), that it had long held, "that it was immaterial that4 The $115,000 figure is derived as follows There were 26,000 (seem-ingly) dues-paying members, $4 of each of whose dues was determinedby the Association as in support of the publication (thus $104,000), whichsum, together with specific out-of-state journal purchases ($7000) and re-prints ($4000) amounted to the $115,000 additional revenues hereinviewed generated from journal publication and/or arguable sales.an employer's activities may be motivated by consider-ations other than those applicable to enterprises whichare in the accepted sense commercial." The First Churchof Christ, supra, 194 NLRB at 1088.5The recitement of the above, inter alia, salient factspresent in California Medical Assn., supra, depict suchclear and varied aspects of commercial operations ofCMA and their effect on interstate commerce, in theirindividual and combining amounts, and in their nature,such that, whether with eye to aspect of journal publica-tion (with nationally advertised products) generating rev-enues in excess of $200,000; or with eye to total retailsales by CMA (with its subsidiaries) exceeding $500,000;or, with view to one or more varying arguable aspects ofnonretail, direct and/or indirect, inflow, or outflow, ofgoods, services, etc. exceeding $50,000, the same, in myview, makes it appear clear enough that the CaliforniaMedical Assn., case, supra (and for that matter, the caseof First Church of Christ, supra, on its own clear com-mercial facts, as well), are so dissimilar in scope andbreadth of commercial factual reach as to be not helpful,if not, more appropriately to be viewed as simply inap-posite on their facts. Particularly would this appear to beso when it is additionally observed presently in contraston subjects (only) considered, that OPIC, as noted earli-er, has not been shown, to have met any direct and/orindirect, nonretail inflow, or outflow standard; its publi-cations contain no advertisements of nationally soldproducts, independently generating any commercialincome; the extent of any interstate travel of manage-ment, staff, and canvassers clearly did not exceed$50,000, was otherwise left indefinite, and on this record,was most likely, considerably less. OPIC was also notshown to have rental properties with significant income;and it has not been shown that OPIC has purchasedfrom interstate source and benefit/plan. Despite grossrevenue and statutory showing, an addressment of discre-tionary jurisdictional standard is required. Cf. GreaterBoston YMCA, 243 NLRB 447 (1979).The General Counsel's arguments essentially rest onthe distribution of OPIC's publications being commercialactivity. There remains otherwise to consider Respond-ent's specific arguments that Catholic Bishop of Chicago,supra, applies to it as a political action organization, pre-cluding a Board assertion of jurisdiction; and, in thatconnection, the General Counsel's remaining contentionthat Catholic Bishop of Chicago, supra, is inapposite, andrelated argument, contrary to OPIC, that the Board hasasserted its jurisdiction heretofore over an employer inlobbying circumstances, Disabled American Veterans,supra.5 The employer in the Sunday School Board case, supra, itself was aseparate Tennessee corporation, operating a religious publishing house.That employer was controlled and managed by the Southern BaptistConvention, an official agency of the Southern Baptist religious denomi-nation. The publishing house edited, published, and by gift or sale, dis-tributed religious literature to churches' Sunday schools, and Bibleschools affiliated with the Convention in several States. The employeralso operated a local retail book store. However, the Board asserted itsjunsdiction over the publishing house as an employer affecting com-merce, on the basis of the publishing house's out-of-state sales exceedingBoard existing standard for assertion of jurisdiction. 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDc. The spec* "political action" contentionsOPIC's principal argument that the Board does nothave jurisdiction over it essentially proceeds from arguedanalogy that a construction of the Act by the Board bywhich the Board would assert jurisdiction over OPIC, apolitical advocacy organization, would be contrary tothe holding of the U.S. Supreme Court in NLRB v.Catholic Bishop of Chicago, 440 U.S. 490 (1970). There amajority of the Supreme Court, in a five to four decision,specifically held:[fin the absence of a clear expression of Congress'intent to bring teachers in church-operated schoolswithin the jurisdiction of the Board, we decline toconstrue the Act in a manner that could in turn callupon the Court to resolve difficult and sensitivequestions arising out of the guarantees of the of theFirst Amendment Religious Clauses. [Id. at 507.]In describing the approach followed in reaching thatconclusion the Court had earlier observed:The values enshrined in the First Amendment plain-ly rank high "in the scale of our national values." Inkeeping with ihe Court's prudent policy it is incum-bent on us to determine whether the Board's exer-cise of its jurisdiction here would give rise to seri-ous constitutional questions. If so, we must firstidentify "the affirmative intention of the Congressclearly expressed" before concluding the Act grantsjurisdiction. [Id. at 501.]See also id. at 500, and cases cited thereat, for expres-sion of the essence of the Court's "prudent policy" thatan Act of Congress ought not to be construed to violatethe Constitution if any other possible construction re-mains available; and see the Court's similar earlier ap-proach in McCullough v. Sociedad Nationale de Marinerosde Honduras, supra, 372 U.S. at 17, 21-22, in which theCourt stated, "An Act of Congress ought never to beconstrued to violate the law of nations if any other possi-ble construction remains . . ." and that, "there must bepresent the affirmative intention of the Congress clearlyexpressed." Although the Board itself may and will pre-sume the constitutionality of the Act, the Ninth CircuitCourt of Appeals has recently had occasion to observethat does not mean that the Board should ignore consti-tutional concerns in its choices, cf. Service EmployeesLocal 399 (Delta Air Lines) v. NLRB, 743 F.2d 1417,1429 (9th Cir. 1984).The General Counsel seemingly has first urged thatthe Catholic Bishop of Chicago case holding has beenthereafter limitedly applied by the Board to religious ele-mentary schools. In any event, the General Counsel hasaccurately observed that the Board has thereafter contin-ued to assert jurisdiction over college institutions, withchurch relationships, where it is apparent the collegesare, "primarily concerned with providing a secular edu-cation rather than inculcating particular religiousvalues." Thiel College, 261 NLRB 580 (1982); Harbor-creek School For Boys, 249 NLRB 1226 (1980); andBarber-Scotia College, 245 NLRB 406, 407 (1979). How-ever, OPIC has also accurately observed that in a differ-ent type case the Board has itself recognized the limita-tion placed on it by the Supreme Court's admonition of adeclination to construe the Act in a manner whichwould raise such "difficult and sensitive questions arisingout of the guarantees of the First Amendment ReligionClauses," cf. Faith Center- WHCT Channel 18, 261 NLRB106, 107 fn. 2 (1982). In Faith Center, the Board went onto decline to assert jurisdiction over a religious orgamza-tion's essentially religious instruction and fellowship TV-broadcast effort, despite its governmentally required non-religious programming; and even though Faith Centerhad also received donations from like religious institu-tions for airing the latters' programs, where those pro-grams were concluded to be, "in furtherance of the samereligious objectives embodied in Channel 18's own pro-gramming." Id. at fn. 4.The Board itself thus subsequently declined to assertjurisdiction over the church-operated TV station in FaithCenter on the basis that the broadcasting there was essen-tially a "purely religious" activity carried on by a reli-gious institution or, at the very least, an activity so ancil-lary to its religious objectives as to warrant the Board todecline jurisdiction, as it had done in the past, with otherdetermined "purely" religious, noncommercial activitiesof nonprofit religious organizations. See and compare theother cases cited id. at 107 with those in footnote 3. Seealso particularly, Motherhouse of the Sisters of Charity,232 NLRB 318 (1977), in which a normally viewed com-mercial endeavor of an employer's (The Order) provid-ing food, power, and laundry services to a nursing homeThe Order had leased to a hospital caring for retirednuns of the Order and close relatives of nuns of theOrder was concluded by the Board to be unique servicesbeing provided on actually a noncommercial basis, inthat the services were provided essentially, "for the pur-pose of enabling infirm members of the Order to partici-pate in the religious community" which services werethus concluded to be essentially ancillary to, and in fur-therance of, the religious objectives of the religiousOrder, id. 319. But see also and compare id., fn. 3, andcases cited thereat in which the Board also noted it con-tinues to draw distinction between activities of a reli-gious organization "purely religious," and those not.Indeed, the Board has more recently observed that itwill identify such an organization's activity by the natureof that activity's primary concern, e.g., whether it be ofchild custodial care nature or (religious) education asclaimed, cf. Salvation Army Day Care Center, 271 NLRB195 (1984);6 and see particularly the cited representationcase of same at 247 NLRB 413 (1980).OPIC's basis argument for the contended analogy tothe religious institution in Catholic Bishop of Chicago isessentially that OPIC's nonprofit engagement in a varietyof political advocacy activities, including lobbying, publi-cation, and communication on behalf of its members, and6 Chairman Dotson expressed the view in that case that he wouldfollow prior Board policy as set forth in Meng Quong Children's Center,210 NLRB 899 (1974), and decline to exercise Jurisdiction over nonprofitcharitable institutions except when a particular class of these institutionshas a massive impact on interstate commerce OHIO PUBLIC INTEREST CAMPAIGN297like-minded citizens of the State of Ohio, are clearlythemselves within the scope of, and (essentially) "broad-est protection" of, the first amendment, Buckley v. Valeo,424 U.S. 1, 14-15 (1976). The Supreme Court therestated:Discussion of public issues and debate on thequalifications of candidates are integral to the oper-ation of the system of government established byour Constitution. The First Amendment offers thebroadest protection to such political expression inorder "to assure [the] unfettered interchange ofideas for bringing about of political and socialchanges desired by the people.The First Amendment protects political associa-tion as well as political expression. The constitutionright of association explicated in NAACP v. Ala-bama, 357 U.S. 449, 460 (1958), stemmed from theCourt's recognition that "[e]ffective advocacy ofboth public and private points of view, particularlycontroversial ones, is undeniably enhanced by groupassociation."OPIC then argues that the employment relationship be-tween OPIC and its canvassers who are its spokespeoplein communicating its positions on issues to members ofthe public, and soliciting their support, and who are itsprincipal fundraisers have equally clear first amendmentimplications, Village of Schaumberg v. Citizens for a BetterEnvironment, 444 U.S. 620 (1980).As urged in brief, OPIC would have the Board consid-er the Court's conclusions therein following its review ofa series of cases dating back to the 1930s, in which theCourt then noted:Prior authorities . . . clearly establish that charita-ble appeals for funds, on the street or door to door,involve a variety of speech interestsŠcommunica-tion of information, and dissemination and propaga-tion of views and ideas, and the advocacy ofcausesŠthat are within the protection of the FirstAmendment. Soliciting financial support is undoubt-edly subject to reasonable regulation but the lattermust be undertaken with due regard for the realitythat solicitation is characteristically intertwinedwith informative and perhaps persuasive speechseeking support for particular causes or for particu-lar views on economic, political, or social issues andfor the reality that without solicitation the flow ofsuch information and advocacy would likely cease.Canvassers in such contexts are necessarily morethan solicitors for money. Furthermore, becausecharitable solicitation does more than inform privateeconomic decisions and is not primarily concernedwith providing information about the characteristicsand costs of goods and services, it has not beendealt with in our cases as a variety of purely com-mercial speech.IIIThe issue before us, then, is not whether charita-ble solicitations in residential neighborhoods arewithin the protectiohs of the First Amendment. It isclear that they are. "[O]ur cases long have protect-ed speech even though it is in the form of. . asolicitation to pay or contribute money [citationsomitted]." [Id. at 632-633.]Although acknowledging the Supreme Court has therecharacterized door-to-door solicitation as intertwinedwith protected speech, the General Counsel nonethelessargues the Village of Schaumberg case is also inappositeas it involved a municipal ordinance prohibiting door-to-door solicitation by any group that spent less than 75percent of those funds on charitable purposes; and theGeneral Counsel contends an application of the Actherein would not prohibit such solicitation, but at most af-fects only the manner in which it is to be conducted.However, OPIC cross-contends that, "the Board's as-sertion of jurisdiction over the employment relationshipbetween OPIC and its canvassers would present 'a signif-icant risk" that its interests protected by the FirstAmendment would be infringed.At the outset, OPIC would have it observed that inthe determination of whether "an affirmative intentionclearly expressed" (test) is necessary, it is not a matter ofresolving the ultimate constitutional issue of whether theBoard's assertion of jurisdiction would entail "excessiveentanglement" of government in the exercise of firstamendment rights (which is the issue only when it hasbeen determined the Act empowers Board assertion ofjurisdiction) but rather, it is an initial matter of making"a narrow inquiry whether the exercise of the Board'sjurisdiction presents a significant risk that the FirstAmendment will be infringed." NLRB v, Catholic Bishopof Chicago, supra, 440 U.S. at 502.OPIC has thus cited as examples demonstrating justsuch risk, that an unfair labor practice charge might ariseout of a dispute between OPIC and a canvasser such asthe Charging Party over the prganization's right toassign certain canvass territory to an individual canvass-er; arguing it might be charged that such an assignmentwas a pretext meant to cover illegal retaliation for pro-tected, concerted activity. In contrast, the selection ofcanvass territory can frequently be a function of OPIC'spolitical objectives. It might choose to canvass in the dis-trict of a legislator whose vote is key to opposing legisla-tion in conflict with OPIC's goals. It is also argued thatthe General Counsel would characterize canvass (work)territory as "a term or conditioh of employment" andtherefore a proper subject of protected, concerted activi-ty or a mandatory subject for bargaining. As a secondexample, OPIC argues, another unfair labor practicecharge might involve the Board in a determination ofwhether OPIC discharged an employee for an unlawfulreason, prohibited by the Act; or (otherwise), for failingto learn, understand and articulate the organization's po-sition on a particular issue. Or, such a charge might re-quire the Bord to decide whether the format and contentof the canvasser's "rap," the frequency of publication of 298-the organization's newsletter, the topics and sites ofOPIC news conferences, or the rate of cases in whichthe organization intervenes were mandatory subjects ofbargaining, because each arguably has an impact on theamount of money raisable by, and thus bearing directlyon, the wages to be paid to canvassers. OPIC argues itwas precisely issues analogous to these that led the Courtin Catholic Bishop of Chicago, supra, to conclude that"We see no escape from conflicts flowing from theBoard's exercise of jurisdiction over teachers in church-operated schools and the consequent serious FirstAmendment questions that would follow." 440 U.S. at504.The General Counsel has in that connection in con-trast urged as the underlying reasoning explicated inCatholic Bishop of Chicago, supra, that because terms andconditions of employment of lay teachers employed atparochial secondary schools arguably could include ev-erything that goes on in the school, including education-al content, collective bargaining could infringe on thesubstance of the school's religious teachings. The Gener-al Counsel has contended that, unlike in Catholic Bishop,bargaining about terms and conditions of employment ofthe canvass employees would not affect the substantivelobbying efforts of the OPIC organization as a whole,but only the mechanics of its fundraising effort. (But see,id. at 502-504, for concurrence of the Court with statedview of occasions for Board impingement on rights guar-anteed by the religion clauses in the very process of in-quiry, as well as Board conclusions and resolution there-of; and an encroachment on management deemed neces-sarily occasioned by considerations of mandatory collec-tive bargaining; all of which seemingly in prelude recit-ment by the Supreme Court lead that Court to conclude,of the (different) church-teacher relationship in a church-operated school, "We see no escape from conflicts flowingfrom the Board's exercise of jurisdiction over teachers inchurch-operated schools and the consequent serious FirstAmendment questions that would follow.") The GeneralCounsel has also urged a determination of Respondent'smotivation in firing the Charging Party herein involvedlittle or no consideration of Respondent's substantive po-litical message, but rather a determination of whether theCharging Party reported sick and/or performed hiswork, in accord with the Respondent's procedure (or asalleged, was discriminatorily terminated under the provi-sions of the Act). But such an argument on motivationseemingly was essentially presented and addressed by theSupreme Court and observed to go to an issue of exces-sive entanglement relating to the Constitutional issue thatit was not compelled to reach. Id. at 502.OPIC thus argues in these latter respects seeminglyonly the more persuasively herein that the CatholicBishop of Chicago, case's analytical "significant risk" ap-proach has clear application to OPIC's first amendmentguarantees. Resultingly, so argues OPIC, there can be noquestion that an "affirmative intent clearly expressed" byCongress should be viewed a necessary predicate forpresent assertion of Board jurisdiction over political ad-vocacy organizations such as OPIC. In that respect,OPIC contends examination of the Act, and its legisla-tive history, has made it clear that Congress simply gaveno consideration to political advocacy organizations;mid, as noted, it has contended no case has been found ofBoard assertion of jurisdiction over a political action or-ganization.The General Counsel makes no show of the contraryin legislative history, but the General Counsel has specif-ically contended that in Disabled American Veterans, 112NLRB 864 (1955), the Board has heretofore (and notablybefore 1959) asserted jurisdiction over a fundraising armof a membership corporation that then used the funds,inter alia, to lobby Congress for legislation beneficial tothe interest of disabled veterans. This fundraising armhad raised these funds by mailing unsolicited miniature li-cense tag key chains to automobile owners nationwidewith a pamphlet, advising the recipient that if the keyswere lost and forwarded to that organization they wouldbe returned to the owner; requesting a contribution bemade to the membership corporation; and stating that inany event the recipients could keep the key chains. Thefundraising organization there argued that as a nonprofitorganization it was not engaged in commerce within themeaning of the Act. However, the Board rejected thisargument and found that the operations of the fundrais-ing organization were "characteristic of a highly devel-oped commercial enterprise." Id. at 866. The GeneralCounsel has relatedly argued that a similar fundraisingtechnique exists herein, indeed one urged as even moredemonstrably commercial in nature, inasmuch as unlikein the Disabled American Veterans case, supra, in whichindividuals to whom an unsolicited keytag chain was sentwere told they could keep the keytag chain regardless ofwhether the recipient donated money, Respondent's pnb-lished newsletter here is (regularly) received only after adonation of $15 or more has been first received byOPIC. Thus, the General Counsel essentially has arguedthat OPIC is shown to be engaged in commercial activi-ties as part of its overall nonprofit work. OPIC arguesthis publishing activity "does not transform evangelisminto a commercial enterprise," with reliance on Murdockv. Pennsylvania, 319 U.S. 105, 111 (1942), in which theSupreme Court related:The right to use the press for expressing one'sviews is not to be measured by the protection af-forded commercial handbills. It should be remem-bered that the pamphlets of Thomas Paine were notdistributed free of charge . . . Freedom of speech,freedom of the press, freedom of religion are avail-able to all, not merely to those who can pay theirown way.OPIC has further argued that in light of the distinctidentity of political advocacy organizations and the ab-sence of Board assertion of jurisdiction over them specif-ically, Congress' failure to amend the Act specifically toexempt such organizations in the face of the Board'spractice of asserting jurisdiction over social service agen-cies and other "public charities" may not be used to infercongrssional (tacit) intent to confer jurisdiction. CatholicBishop of Chicago, supra, 440 U.S. at 505-506. Indeed, thefailure of Congress to consider such "action organiza-tions" explicitly, and the failure of the Board to assert ju. OHIO PUBLIC INTEREST CAMPAIGN299risdiction over them previously, both point to the obvi-ous and correct conclusion: such organizations werenever even contemplated to be "employers in com-merce" within the meaning of the National Labor Rela-tions Act. Finally, OPIC argues that neither the GeneralCounsel's evidence on OPIC's own emphasis on fundrais-ing techniques, nor connections with sister political ad-vocacy organizations in other states changes the activityengaged in by OPIC from being that of a nonprofit"action organization," which is to be distinguished froma "public charity" as is presently done under applicableprovisions of the Internal Revenue Code.Analysis and Final ConclusionsOPIC has presented financial and other records, andcredited related testimony, which warrants conclusionthat OPIC has in origin, and has continued beyond char-ter amendment, to engage in a significant amount ofcharitable, nonprofit, or "worthy cause" research andpublic educational outreach work, that is conceded to benonpolitical activity, and to which not only certain char-itable grants are wholly, but also other (canvass) contri-butions, in part, significantly supportive (albeit the latterin unspecified amount). However, the same records, andthe overwhelming weight of credited testimony has es-thblished also convincingly that OPIC was in all materialtimes, and is now predominantly engaged in variousforms of political activities, inclusive of legislative, butprimarily lobbying activity. It is to this lobbying functionthat the charitable research and public educational work,though the same exist separately and compatibly, hasbecome now minorily[7] adjunct. It is concluded andfound that OPIC is now fundamentally pursuing itsamended chartered purposes in various social welfareprograms as an IRS tax exempt political action organiza-tion. It would seem to follow therefrom that for purposeof addressment of issue of jurisdictional assertion overOPIC herein, OPIC itself is rightly to be classified, andconsidered as a political action organization, with organi-zational and individual members in association, as is es-sentially contended by OPIC. However, under the PolishNational Alliance case, sUpra, and other court and Boardcases considered supra (even assuming without so con-cluding, that OPIC as a nonprofit political action organi-zation is analogous to a nonprofit religious institution in-sofar as First Amendment and related Court and BoardIcase considerations) the further analytical question wouldappear to lie, as in the case of religious institutions, whenquestioned as embarked in commercial ventures with sig-nificant impact on commerce, as to the nature of ques-tioned conduct or enterprise activity, of the given organi-zation, viz, whether the same is established to be of sepa-rably commercial nature in generally accepted sense,with significant impact on commerce such as to affectcommerce, or be one otherwise, as "purely religious," orin some manner equivocally noncommercial, e.g., as inbeing revealed to be in actuality, an extension of, or an-cillary to institutional, organizational, or enterprise oper-ations over which the Board would itself decline to, orunder the Act or Supreme Court holdings may not,assert jurisdiction.It is, however, concluded, question of statutory juris-dictional consideration being placeable aside as this caseclearly does not present instance of an uncooperatingemployer, that I need not reach OPIC's seeminglyweighty otherwise arguments based on coequal claim ofprotected first amendment guarantees such as to place itsown operations as here questioned, within application ofthe guiding principals of the holding in Catholic Bishop ofChicago, supra. This is so because on the facts of OPIC'soperations such as have been presented in this case, I amotherwise fundamentally not persuaded by the offeredevidence of record, nor by the General Counsel's caseurgings thereon, that the Board would assert its jurisdic-tion over OPIC under any of the Board's presently estab-lished business standards; nor that it should be recom-mended to the Board that the Board opt to exercise juris-diction over OPIC publication and/or its other oper-ations as they are evidenced to be herein.To begin with, Disabled American Veterans, 112 NLRB864 (1955), the case solely relied on by the GeneralCounsel to support contention that the Board has hereto-fore (and notably before 1959) asserted jurisdiction overa membership employer that engaged in lobbying, onclose analysis, in my view, simply does not do so. Ratherthat case; is an instance of Board assertion of jurisdictionover a related, but separately incorporated, and Board-determined clear commercial operation. Thus DisabledAmerican Veterans (DAV), itself a membership corpora-tion chartered by Congress in 1932, and headquartered inOhio, is shown clearly therein to have been the organiza-tion that, inter alia, was charged to seek the advance-ment of the interests of its charges through presentationand advocacy to Congress of new or corrective legisla-tion beneficial to disabled veterans and their dependents.In short DAV was clearly the lobbying membership as-sociation therein.In 1941, to raise funds (beyond its membership dues)for its various purposes, the DAV had initially entered ajoint venture with a private business firm, which firm theDAV subsequently bought out some 5 years later. How-ever, that fundraising business operation was thereaftercarried on (for DAY) by a separately incorporated Dis-abled American Veterans, Inc. (Idento Tag Operation).Idento Tag, itself located 6 miles from DAV NationalHeadquarters, conducted a separate operation, which isrevealed therein to have been substantial, and covered:purchases of almost $2 million from strictly commercialenterprises, about $514,000 of which goods and supplieswere shipped to it directly from points without the Stateof Ohio; on receipt of the components, the fabrication ofthe tags, and their assembly with other materials for asubstantial mailing (over 41 million sets throughout theUnited States); and the handling of returns, and tabula-tion of receipts (about $4,762,000, of which approximate-ly $4,449,000 was contributed by car owners from out-side the State of Ohio). It was the totality of these IndetoTag processes that was determined by the Board to be,"characteristic of a highly developed commercial enter-prise." As to one conceivably noncommercial feature asthere viewed by the Board, viz, that a recipient was toldthat there was no obligation to return the tags, the Board 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconcluded, "[Wle deem that factor to be the end productof a carefully planned selling program. We considerIdento Tag's method of distributing the license identifica-tion tags a highly specialized, and successful, sales tech-nique intelligently grounded on the nature of the productoffered and the characteristics of the seller." Notably itwas not necessary for the Board to determine whetherIdento Tag's business activity was there to be deemed awholesale, or retail distribution. The Board did, howev-er, and significantly so, note that it was not relying onthe DAV's own out-of-state sales from its NationalHeadquarters of $94,000 to assert its jurisdiction there.In addition to the Disabled American Veterans case, inmy view, thus not being instance of a prior Board asser-tion of jurisdiction over the lobbying membership asso-ciation, not only are the commercial features of IdentoTag operation in that case otherwise distinguishable intheir clear and significant impact on commerce, as com-pared with the absence of same in OPIC's operations asshown herein, it seems to me that there is also a discerni-ble difference in product and purpose offering that bearson construction of a commercial sale operation in theformer, but not the latter. The license tag key, alongwith offered service that if keys were lost they would bereturned more clearly portrays a product use and serv-ice. In contrast OPIC's subscription publication distribu-tion, particularly with the other uses of the publicationsevidenced, seems with more ready appearance, and thusdistinguishable, as being if not a tool used in direct exten-sion of its chartered purposes, albeit with consumer fi-nancial assistance, then at least, an operation so centrallyrelating to OPIC's basic functions in both educationaland political action purposes, as to be properly deemedin any event, but ancillary to OPIC's political advance-ment of its chartered social welfare programs, in bothareas, for the Ohio public consumers. In that regard,OPIC's heavy reliance on its publications throughout itsentire operations would confirm and support the samebroadly.The nature of OPIC's operations to date as have indetail been presented herein, and viewed overall fromorigin to date, could not in more markedly convincingmanner reveal that OPIC has been engaged at all materi-al times in all its various aspects of identification and re-search of public concern issues, and its pursuit of meth-ods of involvement of citizens in public education andlobbying efforts, and (apart from the questioned subscrip-tions) that OPIC is not engaged in commercial endeav-ors, but involved with issues of public concern; and sig-nificantly so, primarily with and for Ohio public consumersand citizens. In short, the thrust of OPIC's operations todate are shown rather clearly herein to have been other-wise overwhelmingly local and not commercial. It is no-table that even OPIC's lobbying of Ohio national repre-sentatives, and/or, when acting in affiliation with otherlike organizations, lobbying at a national level, if success-ful on OPIC's issues of concern, will have a pronouncedeffect locally.It is also notable that the OPIC contributor receivesthe same subscription, whether the contribution is $15, ormore. The fact is that OPIC has made heavier use of itspublications, in manners other than in their relation tosubscriptions. The fact is also inescapable that in terms ofthe scope of present operation the gross revenues ofOPIC supporting the same are overwhelmingly fromcanvass contributions; that the number of contributionsthat are not of subscriptions amount far exceed those thatare; and in the canvassing operation single publicationdistribution, and subscription, are both integral parts. Iam convinced from all the above that even singling outOPIC's publication subscriptions do not in the end por-tray a commercial endeavor in retail sales in a generallyaccepted commercial sense, but the same are rather butintegral and direct part in the achievement of OPIC'sown educational and political objectives, as OPIC hasurged; and finally that they have their most immediateand sustaining, and thus most material effect on con-sumer interests of local citizens of Ohio. To be sure, thegross revenues of OPIC in material times are substantial,over $1 million and apparently to date, growing; and theadmitted $36,000 in direct out-of-state purchases wouldbe certainly sufficient to satisfy any statutory jurisdiction,if applicable. But neither similar such gross (commission)revenues, nor mere evidence of statutory jurisdictionhave occasioned the Board to assert its jurisdiction, if ithas concluded an industry is primarily one local innature and effect, e.g., cf. Seattle Real Estate Board, 130NLRB 608, 610-611 (1961).Finally, with regard to the evidence presented of feescharged by OPIC for services rendered to others on thisrecord the related activities have been shown for themost part to appear ancillary to, or directly related againto, OPIC's own objectives. Even if, for the sake of argu-ment, it is to be concluded that certain of the same arearguably now trending to becoming commercial innature in passing from incomplete actual cost (mereprinting cost) and actual cost (printing, staff and over-head), to most recently actual costs•plus (generatingsome amount of income), the same, in any event, on thisrecord, was not shown to have been appreciable, if exist-ent at all in fiscal year 1982, nor definitive enough inrecent development so as to be viewed as having anygenerally significant bearing on the disposition of thepresent jurisdictional issue.Apart from the above urged case of Disabled AmericanVeterans, the parties have cited no other Board precedentof an assertion of jurisdiction over a primarily lobbyingmembership association, or a political action organiza-tion, such as OPIC. Nor has my own research illuminedany, though it has brought to light that the Board mayhave presently before it a case involving some similarissues as considered here.7It is in the end concluded and found that OPIC is pri-marily a nonprofit political action organization, with or-ganizational and individual members in association, andan organization of a type over which the Board appears7 The case is Citizens Action Coalition of Indiana, JD-53-85, whichissued 28 February 1985. There Administrative Law Judge Claude R.Wolfe, on the facts presented before him in that case, reached many ofthe same ultimate conclusions that I have reached above on the facts aspresented herein. It would notably appear that the employer therein, Citi-zen Action Coalition of Indiana, seemingly is the same organization atwhich certain canvassers of OPIC have cross-tramed as earlier notedherein. OHIO PUBLIC INTEREST CAMPAIGN301not to have heretofore directly asserted jurisdiction. It isconcluded that the General Counsel has failed toproduce convincing evidence that OPIC, in regard to itsnewsletters/newspapers publication and distribution ac-tivities, meets the Board's newspaper publishing stand-ard, or any other standard heretofore applicable to pub-lishing industry, as OPIC's engagement in publicationand distributions, and particularly through its use of sub-scription award on receipt of contribution of $15 ormore, is not convincingly on this record shown to be acommercial endeavor, in a generally accepted sense. Forthat matter, it would appear, that the Board in previous-ly establishing its jurisdictional standards may not havehad in mind their application to a primarily politicalaction organization such as OPIC. In any event, andapart from any statutory jurisdictional consideration, itdoes not appear that OPIC has engaged in any othercommercial endeavor resulting in its being in commerce,or affecting commerce, in any significant impacting way.Rather, it would appear that OPIC herein is engaged inoperations that are primarily local, and where otherwise,producing, inter alia, local effect. Finally, it does notappear from evidence presented herein that labor strife atOPIC would affect interstate commerce in any substan-tial manner.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed/.ORDERAccordingly, for all of the above reasons, it is recom-mended the complaint be dismissed in it entirety becausethe General Counsel has not established Board jurisdic-tion over OPIC under any of the Board's establishedstandards; and because on the basis of the facts and con-clusions reached, it does not appear otherwise that itwould effectuate the purposes of the Act for the Boardto assert any jurisdiction it may have over any of OPIC'soperations as shown.8 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.